





Exhibit 10.1




    






CREDIT AGREEMENT


dated as of


February 28, 2013


___________________________




SPRINT NEXTEL CORPORATION,
as Borrower
___________________________




J.P. MORGAN SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
___________________________




BARCLAYS CAPITAL
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
RBC CAPITAL MARKETS,
as Joint Bookrunners and


BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
DEUTSCHE BANK AG NEW YORK BRANCH
GOLDMAN SACHS BANK USA
ROYAL BANK OF CANADA,
as Co-Documentation Agents
___________________________




CITIBANK, N.A.,
as Syndication Agent
___________________________




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent





--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
................................................................................................................................................
4
SECTION 1.01    Defined Terms    
...............................................................................................................................    4
SECTION 1.02    Classification of Loans and Borrowings
............................................................................ 23
SECTION 1.03    Terms Generally
.........................................................................................................................
23
SECTION 1.04    Accounting Terms: GAAP
......................................................................................................
23
SECTION 1.05    Appointment of the Borrower as Obligor Representative
............................................. 23
SECTION 1.06    Treatment of Hedging Agreements
......................................................................................
24
ARTICLE II THE CREDITS
    ...........................................................................................................................................
24
SECTION 2.01    Commitments
.............................................................................................................................
24
SECTION 2.02    Loans and Borrowings
............................................................................................................
24
SECTION 2.03    Requests for Borrowings
........................................................................................................
25
SECTION 2.04    Letters of Credit
........................................................................................................................
25
SECTION 2.05    [Reserved]
..................................................................................................................................
30
SECTION 2.06    Funding of Borrowings
..........................................................................................................
30
SECTION 2.07    Interest Elections for Borrowings
.......................................................................................
31
SECTION 2.08    Termination. Reduction and Incremental Facilities
...................................................... 32
SECTION 2.09    Repayment of Loans: Evidence of Debt
.......................................................................... 34
SECTION 2.10    Prepayment of
Loans    ............................................................................................................
35
SECTION 2.11    Fees
.............................................................................................................................................
37
SECTION 2.12    Interest    
.......................................................................................................................................
37
SECTION 2.13    Alternate Rate of Interest
....................................................................................................
38
SECTION 2.14    Increased Costs
......................................................................................................................
39
SECTION 2.15    Break Funding Payments
....................................................................................................
40
SECTION 2.16    Taxes
.........................................................................................................................................
40
SECTION 2.17    Payments Generally: Pro Rata Treatment: Sharing of Set-Offs
............................. 43
SECTION 2.18    Mitigation Obligations: Replacement of Lenders
...................................................... 45
SECTION 2.19    Defaulting Lenders
..............................................................................................................
46
ARTICLE III REPRESENTATIONS AND WARRANTIES
............................................................................ 47
SECTION 3.01    Organization: Powers
.........................................................................................................
47
SECTION 3.02    Authorization; Enforceability
..........................................................................................
48


i





--------------------------------------------------------------------------------







SECTION 3.03    Governmental Approvals; No Conflicts
....................................................................... 48
SECTION 3.04    Financial Condition; No Material Adverse Change
.................................................. 48
SECTION 3.05    Properties
..............................................................................................................................
49
SECTION 3.06    Litigation and Environmental Matters
......................................................................... 49
SECTION 3.07    Compliance with Laws and Agreements
..................................................................... 49
SECTION 3.08    Investment Company Status
...........................................................................................
49
SECTION 3.09    Taxes
......................................................................................................................................
49
SECTION 3.10    ERISA
...................................................................................................................................
50
SECTION 3.11    Disclosure
............................................................................................................................
50
SECTION 3.12    Subsidiaries
.........................................................................................................................
50
ARTICLE IV CONDITIONS
...................................................................................................................................
50
SECTION 4.01    Effective Date
....................................................................................................................
50
SECTION 4.02    Each Extension of Credit
...............................................................................................
51
ARTICLE V AFFIRMATIVE COVENANTS
...................................................................................................
52
SECTION 5.01    Financial Statements and Other Information
........................................................... 52
SECTION 5.02    Notices of Material Events
............................................................................................
54
SECTION 5.03    Existence
.............................................................................................................................
54
SECTION 5.04    Payment of Obligations
..................................................................................................
54
SECTION 5.05    Maintenance of Properties; Insurance    
........................................................................ 54
SECTION 5.06    Books and Records; Inspection Rights
...................................................................... 55
SECTION 5.07    Compliance with Laws
...................................................................................................
55
SECTION 5.08    Use of Proceeds
................................................................................................................
55
SECTION 5.09    Certain Obligations with respect to Subsidiaries
................................................... 55
ARTICLE VI NEGATIVE COVENANTS
.........................................................................................................
56
SECTION 6.01    Indebtedness
.....................................................................................................................
56
SECTION 6.02    Liens
...................................................................................................................................
58
SECTION 6.03    Fundamental Changes    
...................................................................................................
59
SECTION 6.04    Transactions with Affiliates
.........................................................................................
60
SECTION 6.05    Financial Covenants
.......................................................................................................    
60
SECTION 6.06    Restricted Payments
.......................................................................................................
61
SECTION 6.07    Intercompany Indebtedness
.........................................................................................
62
ARTICLE VII EVENTS OF DEFAULT
............................................................................................................    
62
ARTICLE VIII THE ADMINISTRATIVE AGENT
.......................................................................................
64
ARTICLE IX MISCELLANEOUS
.....................................................................................................................
     66
ii





--------------------------------------------------------------------------------







SECTION 9.01    Notices
...............................................................................................................................
66
SECTION 9.02    Waivers: Amendments
..................................................................................................    
68
SECTION 9.03    Expenses: Indemnity: Damage Waiver
....................................................................     69
SECTION 9.04    Successors and Assigns
................................................................................................
71
SECTION 9.05    Survival
.............................................................................................................................
     74
SECTION 9.06    Counterparts; Integration; Effectiveness
................................................................ 74
SECTION 9.07    Severability
.....................................................................................................................
74
SECTION 9.08    Right of Setoff    
...............................................................................................................
75
SECTION 9.09    Governing Law: Jurisdiction; Consent to Service of Process    
......................... 75
SECTION 9.10    WAIVER OF JURY TRIAL
......................................................................................
75
SECTION 9.11    Headings
..........................................................................................................................
76
SECTION 9.12    Confidentiality
...............................................................................................................
76
SECTION 9.13    USA PATRIOT Act
......................................................................................................
76
SECTION 9.14    Guarantee
........................................................................................................................
77






SCHEDULES:
Schedule 2.01    - Commitments
Schedule 3.06    - Disclosed Matters
Schedule 3.12    - Subsidiaries
Schedule 6.01    - Existing Indebtedness
Schedule 6.02    - Existing Liens


EXHIBITS:


Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Joinder Agreement
Exhibit C - Form of Subordination Agreement
Exhibit D - Form of Foreign Lender Exemption Statement






























iii





--------------------------------------------------------------------------------







CREDIT AGREEMENT dated as of February 28, 2013 among SPRINT NEXTEL CORPORATION
(the “Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The Borrower has requested that the Lenders extend credit, by means of loans and
letters of credit, to them in an aggregate amount up to but not exceeding
$2,800,000,000 (which amount may, subject to terms and conditions hereunder, be
increased pursuant to Incremental Facilities (as defined below)) to provide
funds for general corporate purposes of the Borrower and its Subsidiaries. The
Lenders are willing to extend such credit upon the terms and conditions of this
Agreement and, accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS


SECTION 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.
“Acquired Entity” has the meaning assigned to such term in Section 5.09(a).
“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).
“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Adjusted Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Adjusted LIBO Rate” means (a) with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate or (b) with respect to any Base
Rate Borrowing for any day, an interest rate per annum equal to (i) the LIBO
Rate for a one month Interest Period commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) multiplied by (ii)
the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


4





--------------------------------------------------------------------------------







“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 (or Section 9.03(c), to the extent relating to
Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender's Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender's Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Term Loans (if any)
and Revolving Credit Exposure represented by the aggregate amount of such
Lender's Term Loans and Revolving Credit Exposure hereunder. For purposes of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender's Commitment) represented by such Lender's
Commitment.
“Applicable Rate” means (a) in the case of any Term Loan, for any day, the
applicable rate per annum as may be agreed among the Borrower and Term Loan
Lenders in the applicable Incremental Agreement and (b) in the case of Revolving
Credit Loans, for any day, the applicable rate per annum set forth below under
the caption “Base Rate Loans” or “Eurodollar Loans”, as applicable, based upon
the applicable Rating set forth below opposite the respective Type of Revolving
Credit Loan and, in the case of the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “Commitment Fee”:
Level
Rating
Base Rate Loans
Eurodollar Loans
Commitment Fee
Level I
≥ BB+ and Ba1
1.00%
2.00%
0.35%
Level II
≥ BB and Ba2 and not Level I
1.25%
2.25%
0.40%
Level III
≥ BB- and Ba3 and not Level I or II
1.50%
2.50%
0.45%
Level IV
≤ B+ or B1
2.00%
3.00%
0.50%

For the purposes of this Agreement, (i) any change in the Applicable Rate for
any outstanding Loan by reason of a change in the Moody's Rating or the S&P
Rating shall become effective on the date of announcement or publication by the
respective rating agency of a change in such Rating or, in the absence of such
announcement or publication, on the effective date of such changed Rating and
(ii) at any time at which the S&P Rating differs from the Moody's Rating by one
or more levels, the Applicable Rate shall be determined by reference to the
lower of the two Ratings.
If the rating system of Moody's or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
“Arrangers” means J.P. Morgan Securities LLC and Citigroup Global Markets Inc.
“Asset Sale” means any Disposition of any property or assets by the Borrower or
any of its Subsidiaries to any other Person that is not the Borrower or a
Subsidiary after the Effective Date; provided that “Asset Sale” shall not
include (i) any Disposition (or series of related Dispositions) of assets
5





--------------------------------------------------------------------------------





having a fair market value of less than $20,000,000, (ii) Dispositions in
connection with Sale and Leaseback Transactions, (iii) Dispositions in
connection with Permitted Securitizations, (iv) Dispositions of used, obsolete,
worn-out or surplus assets or inventory in the ordinary course of business, (v)
Dispositions of cash and cash equivalents, (vi) the sale or discounting of
overdue Accounts in the ordinary course of business, (vii) licenses or
sublicenses of Intellectual Property in the ordinary course of business or to
settle pending or threatened litigation so long as such licenses or sublicenses
of Intellectual Property could not reasonably be expected to result in a
Material Adverse Effect and (viii) leases and sub-leases of real property so
long as such leases or sub-leases of real property could not reasonably be
expected to result in a Material Adverse Effect.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.08(d)(i).
“Bankruptcy Event” means, with respect to any Lender or Parent of a Lender, such
Lender or Parent (as the case may be) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of the ownership, or the
acquisition of any ownership interest in such Lender or Parent of such Lender by
a Governmental Authority or instrumentality thereof, provided, further, that
such ownership or interest by a Governmental Authority does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.
“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” shall have a
corresponding meaning.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means (a) all Base Rate Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class and
Type that have the same Interest Period.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and (b) if such






6





--------------------------------------------------------------------------------





day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or the Interest Period
for, a Eurodollar Borrowing, or to a notice by the Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or Interest
Period, that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change of Control” means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the Borrower and its Subsidiaries' properties or assets,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act) other than one or more Permitted Holders; (b) the adoption of
a plan relating to the Borrower's liquidation or dissolution; or (c) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than one or more Permitted Holders becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the voting power of the
Borrower's Voting Securities; provided that a transaction in which the Borrower
becomes a Subsidiary of another person shall not constitute a Change of Control
if (a) the Borrower's stockholders immediately prior to such transaction
Beneficially Own, directly or indirectly through one or more intermediaries, 50%
or more of the voting power of the outstanding Voting Securities of such other
Person of whom the Borrower is a Subsidiary immediately following such
transaction and (b) immediately following such transaction no person (as defined
above) other than such other person, Beneficially Owns, directly or indirectly,
more than 50% of the voting power of the Borrower's Voting Securities.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender's or Issuing Bank's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make, are Revolving Credit Loans
or Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitments” means the Revolving Credit Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


7





--------------------------------------------------------------------------------







“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).
“Declining Lender” has the meaning assigned to such term in Section 2.18(c).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that has (a) failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and with supporting facts) has not been satisfied, or, in the case of
clause (iii), such amount is the subject of a good faith dispute; (b) notified
the Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement states
that such position is based on such Lender's good faith determination that a
condition precedent to funding a loan under this Agreement cannot be met) or
generally under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender in the jurisdiction of such Lender's lending office that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party's receipt of such certification, or (d) become the subject of a
Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposition” means, with respect to any property or assets, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or disposition thereof.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EBITDA” means, for any period, net income (or net loss) of the Borrower and its
Subsidiaries (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense, (c)
depreciation expense, (d) amortization expense and (e) cash severance charges,
in each case in accordance with GAAP for such period.
“EDC Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 21, 2010 between the Borrower, as borrower, and Export Development
Canada, as lender, as
8





--------------------------------------------------------------------------------





amended to the date hereof, as the same may be further amended, supplemented or
modified hereafter, or replaced or refinanced.
“EDC Indebtedness” means the Indebtedness of the Borrower under the EDC Credit
Agreement.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.
“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders' or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or




9





--------------------------------------------------------------------------------





any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Section 4245 of ERISA, or is in reorganization within the meaning of Section
4241 of ERISA, or in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA).
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to in the case of a Loan or a Borrowing, the
Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).
“Excess Funding Subsidiary Guarantor” has the meaning assigned to such term in
Section 9.14(f).
“Excess Subsidiary Guarantor Payments” has the meaning assigned to such term in
Section 9.14(f).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means any Subsidiary of the Borrower (other than an
Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Obligor hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Obligor is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that is




10





--------------------------------------------------------------------------------





imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender's assignor (if any) was entitled,
at the time of such assignment or designation, to receive additional amounts
from any Obligor with respect to such withholding tax pursuant to Section
2.16(a), (d) any withholding tax that is attributable to a recipient's failure
or inability to comply with Section 2.16(f) and (e) any United States federal
withholding taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of May 21,
2010, as amended, among the Borrower, the lenders named therein, and JPMorgan
Chase Bank, N.A., as administrative agent.
“Existing WiMax Indebtedness” means the Indebtedness of the WiMax Joint Venture
Entities existing on the WiMax Acquisition Date and outstanding thereafter from
time to time.
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.






11





--------------------------------------------------------------------------------







“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guaranteed Parties” means, collectively, the Lenders (including as a
counterparty (either such Lender or an Affiliate thereof) to any Hedging
Agreement with any Obligor), the Issuing Banks and the Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Incremental Agreement” means an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which an Assuming
Lender or Increasing Lender undertakes, effective as of the applicable
Incremental Date, a Revolving Credit Commitment (or an increase to an existing
Revolving Credit Commitment, in the case of an Increasing Lender) or an
Incremental Term Facility, as applicable, duly executed by such Assuming Lender
or Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent; provided that each Incremental Agreement shall set forth
the amount, terms and provisions of each applicable Incremental Facility
(including, with respect to an Incremental Term Facility, the Applicable Rate
relating thereto as may be agreed between the Borrower and such Assuming Lender
or Increasing Lender), which terms and provisions shall be, in the case of an
Incremental Revolving Facility, identical to those set forth herein applicable
to Revolving Credit Loans and Revolving Credit Commitments; provided further
that each Incremental Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of Section 2.08.
“Incremental Date” has the meaning assigned to such term in Section 2.08(d)(i)
of this Agreement.
“Incremental Facilities” has the meaning assigned to such term in Section
2.08(d)(i) of this Agreement.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.




12





--------------------------------------------------------------------------------







“Incremental Term Facility” has the meaning assigned to such term in Section
2.08(d)(i) of this Agreement.
“Incremental Term Loans” has the meaning assigned to such term in Section
2.08(d)(i) of this Agreement.
“Increasing Lender” has the meaning assigned to such term in Section 2.08(d)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, and (i) all obligations, contingent or otherwise, of
such Person in respect of bankers' acceptances, provided that, to the extent
outstanding on the Effective Date and identified in Schedule 6.01, all amounts
paid or received by the Borrower and its Subsidiaries pursuant to a Tower
Transaction, whether in the form of sale proceeds, capital lease payments,
maintenance charges, prepaid rent or otherwise (and however characterized on the
consolidated balance sheet of the Borrower) shall not constitute Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means all Taxes, including any interest, additions to tax or
penalties applicable hereto, other than (a) Excluded Taxes and Other Taxes and
(b) amounts constituting penalties or interest imposed with respect to Excluded
Taxes or Other Taxes.
“Indentures” means the Borrower's existing Indenture, dated as of October 1,
1998, the First Supplemental Indenture, dated as of January 15, 1999, the Second
Supplemental Indenture, dated as of October 15, 2001, and any other indentures
of the Borrower or its Subsidiaries in effect from time to time.
“Intellectual Property” has the meaning assigned to such term in Section
3.05(b).
“Intercompany Indebtedness” means Indebtedness of the Borrower owing to any of
its Subsidiaries and of any Subsidiary owing to the Borrower or any other
Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest


13





--------------------------------------------------------------------------------





Period of more than three months' duration, each Business Day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class, twelve months or a
period shorter than one month) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing:
(x)    if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Termination Date, such Interest Period shall end
on the Revolving Credit Termination Date, and
(y)    notwithstanding the foregoing clause (x), except with the consent of each
Lender of the applicable Class, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.
“Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) Citibank, N.A., (c) the
other Issuing Banks identified in the schedule set forth in Section 2.04(b) in
their capacity as issuers of Letters of Credit hereunder and (d) each other
Lender that has been designated by the Borrower as an “Issuing Bank” hereunder
pursuant to a written instrument in form and substance reasonably satisfactory
to the Administrative Agent, and that has executed and delivered such written
instrument and agreed to such designation and been approved as an “Issuing Bank”
by the Administrative Agent in its reasonable discretion, each in its capacity
as an issuer of Letters of Credit hereunder.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit B by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.
“LC Applicable Percentage” means, with respect to any Issuing Bank, for purposes
of Section 2.04(b), the percentage of the total “Maximum LC Exposure” of all of
the Issuing Banks represented by such Issuing Bank's “Maximum LC Exposure”.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.






14





--------------------------------------------------------------------------------







“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall agree to become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Revolving Credit Loans or Term Loans hereunder pursuant to
Section 2.08(d) and (c) any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the LIBOR01 Page published by Reuters (or on any
successor or substitute page, or service providing quotations of interest rates
applicable to dollar deposits in the London interbank market comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for U.S. dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which U.S. dollar deposits of $5,000,000, and for a maturity comparable
to such Interest Period, are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing Loans hereunder, the Subordination Agreement, any Joinder Agreement,
any Accession Agreement, and any amendment, waiver, supplement or other
modification to any of the foregoing.
“Loans” means any loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the rights of or benefits available to the Lenders under this
Agreement and the other Loan Documents.
“Material Indebtedness” means (a) the EDC Indebtedness and (b) Indebtedness
(other than the Loans or Letters of Credit) or obligations in respect of one or
more Hedging Agreements, of the Borrower (or of any Subsidiary of the Borrower,
other than an Excluded Subsidiary) in an aggregate principal amount exceeding
$225,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.
“Moody's” means Moody's Investors Service, Inc.




15





--------------------------------------------------------------------------------







“Moody's Rating” means, as of any date of determination thereof, the rating most
recently published by Moody's as the senior implied rating for the Borrower.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Effective Date or, if such
Person is an Acquired Entity, on the date on which such Person becomes a
Subsidiary) in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys' fees, accountants' fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event and other fees and expenses
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements).
“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Obligations” means, collectively, (i) the principal of and interest on the
Loans and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Guaranteed Party by the Borrower under this Agreement and
any other Loan Document and from time to time owing to any Guaranteed Party by
any Obligor under any of the Loan Documents (including any and all amounts in
respect of Letters of Credit), and all other obligations of the Obligors under
the Loan Documents (including the obligations of the Subsidiary Guarantors under
Section 9.14) and (ii) at the election of the Obligor Representative, all
obligations of the Obligors to any Guaranteed Party (or any Affiliate thereof)
under any Hedging Agreement entered into in the ordinary course of business and
not for speculative purposes (excluding, with respect to any Guarantor at any
time, any Excluded Swap Obligations with respect to such Guarantor at such
time), in each case including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceedings with
respect to any Obligor, whether or not such interest or expenses are allowed as
a claim in such proceeding.
“Obligor Representative” means the Borrower, in its capacity as Obligor
Representative pursuant to Section 1.05.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.




16





--------------------------------------------------------------------------------







“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(e)(i).
“Participant Register” has the meaning assigned to such term in Section
9.04(e)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with Section
5.04;


(b)carriers', warehousemen's, mechanics', landlord's, lessor's, materialmen's,
repairmen's and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;


(d)pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;


(f)subleases of property with respect to which the Borrower or its Subsidiary is
the primary lessee, to the extent such subleases arise in the ordinary course of
business and do not interfere in any material respect with the business of the
Borrower and its Subsidiaries (taken as a whole);


(g)licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Effective Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and


(h)precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrower in the ordinary course of business under
operating leases (i.e. leases not giving rise to Capital Lease Obligations);


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holder” means SOFTBANK CORP., a Japanese kabushiki kaisha, and its
Affiliates, successors and assigns.


17





--------------------------------------------------------------------------------







“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
such Person may sell or convey Accounts to any Receivables Entity, provided that
(i) there shall be no recourse under any such securitization to the Borrower or
any of its Subsidiaries other than pursuant to Standard Securitization
Undertakings and (ii) no Default shall have occurred and be continuing either
immediately before or after giving effect to such securitization.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Pro Rata Subsidiary Guarantor Share” has the meaning assigned to such term in
Section 9.14(f).
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10,000,000 or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.
“Rating” means the Moody's Rating or the S&P Rating.
“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Accounts pursuant to a
Permitted Securitization.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Subsidiaries;
provided that “Recovery Event” shall not include (i) the proceeds of business
interruption insurance and (ii) any Recovery Event (or series of related
Recovery Events) with respect to assets having a fair market value of less than
$20,000,000.
“Register” has the meaning assigned to such term in Section 9.04.






18





--------------------------------------------------------------------------------







“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person's Affiliates.
“Relevant Indebtedness” means, as of any date of determination, the aggregate
principal amount as of such date of (i) Revolving Credit Commitments then in
effect, (ii) the outstanding principal balance of any Incremental Term Loans,
(iii) Indebtedness outstanding under the EDC Credit Agreement, (iv) Existing
WiMax Indebtedness then outstanding and (v) any other Indebtedness (assuming all
relevant commitments to lend are fully drawn) incurred after the Effective Date
pursuant to Section 6.01(p) then outstanding.
“Required Lenders” means Lenders having Revolving Credit Exposures, outstanding
Term Loans (if any) and unused Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans and
unused Commitments of such Class representing more than 50% of the total
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
such Class at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.
“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Credit
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.
“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Sections 2.08 and 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender's Revolving Credit
Commitment as of the Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. The aggregate amount of the
Revolving Credit Commitments as of the Effective Date is $2,800,000,000.
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender's
Revolving Credit Loans and its LC Exposure at such time.
“Revolving Credit Lender” means (a) a Lender that has a Revolving Credit
Commitment set forth opposite its name on Schedule 2.01 and (b) thereafter, the
Lenders from time to time holding Revolving Credit Loans and Revolving Credit
Commitments, after giving effect to any assignments thereof permitted by Section
9.04.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.01 that utilizes
the Revolving Credit Commitments.




19





--------------------------------------------------------------------------------







“Revolving Credit Termination Date” means February 28, 2018 (or, if such date is
not a Business Day, the next preceding Business Day).
“RF Emissions” means radio frequency emissions governed by FCC rules.
“S&P” means Standard & Poor's Rating Services, a Division of The McGraw-Hill
Companies, Inc.
“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the consolidated corporate credit rating for the
Borrower.
“Sale and Leaseback Transaction” means any transaction or arrangement by the
Borrower or any of its Subsidiaries, directly or indirectly, with any Person
whereby such Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in the business of the Borrower or any
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter the
Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred.
“SCC” means Sprint Capital Corporation.
“Significant Subsidiary” means (a) any Subsidiary that has consolidated assets
or revenues greater than or equal to 5% of the total consolidated assets or
revenues of the Borrower and its Subsidiaries determined as of the end of (or,
with respect to such revenues, for the period of four fiscal quarters ending
with) the fiscal quarter or fiscal year most recently ended for which financial
statements are available and (b) each Subsidiary that directly or indirectly
owns or controls any other Significant Subsidiary.
“SoftBank Acquisition” means the acquisition of the Borrower by SOFTBANK CORP.
pursuant to the SoftBank Acquisition Agreement.
“SoftBank Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of October 15, 2012, by and among SOFTBANK CORP., Starburst I,
Inc., Starburst II, Inc., Starburst III, Inc. and the Borrower.
“Special Counsel” means Simpson Thacher & Bartlett LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.
“Specified Indebtedness” means the Indebtedness of the Borrower, in an aggregate
principal amount of $3,100,000,000, issued pursuant to the Bond Purchase
Agreement, dated as of October 15, 2012 by and between the Borrower and
Starburst II, Inc., a Delaware corporation.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in non-recourse securitization transactions of comparable receivables.
“Statutory Reserve Rate” means for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those


20





--------------------------------------------------------------------------------





imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries that is subordinated in whole or in part to the Obligations.
“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, among the Borrower and each of its Subsidiaries from time to time
substantially in the form of Exhibit C.
“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of the
Borrower. Notwithstanding the foregoing, each of the WiMax Joint Venture
Entities shall be deemed not to be a “Subsidiary” of the Borrower, unless and
until such time as the WiMax Acquisition Date has occurred.
“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Effective Date pursuant to Section
5.09 but excluding any Person that is released from its guarantee obligations
pursuant to Section 9.02 from the date of such release.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
per-form under any Swap.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loan” means any Incremental Term Loans made pursuant to Section 2.08(b).
“Term Loan Lender” means the Lenders from time to time holding Term Loans,
pursuant to any Incremental Term Facilities added in accordance with Section
2.08(d).
“Total Indebtedness” means, as of any day, the aggregate principal face amount
of Indebtedness of the Borrower and its Subsidiaries, determined on a
consolidated basis without duplication in accordance with GAAP; provided that
any determination of Total Indebtedness shall exclude the




21





--------------------------------------------------------------------------------





Specified Indebtedness until the earlier of (x) the abandonment or termination
of the SoftBank Acquisition and (y) the “End Date” as defined in the SoftBank
Acquisition Agreement.
“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day.
“Total Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the period of four quarters ending on such day to
(b) Total Interest Expense for such four-quarter period.
“Total Interest Expense” means, for any period, interest expense of the Borrower
and its Subsidiaries with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP, minus interest income received by the Borrower or any
Subsidiary in such period.
“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrower or any of its
Subsidiaries of space on such towers.
“Transactions” means, with respect to the Obligors, the execution, delivery and
performance by the each Obligor of the Loan Documents to which it is a party,
and, with respect to the Borrower, the borrowing of Loans and the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.
“U.S. dollars” or “$” refers to lawful money of the United States of America.
“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).
“WiMax Acquisition Date” means the date on which the WiMax Joint Venture
Entities become wholly owned (directly or indirectly) by the Borrower.
“WiMax Agreement” means the Equityholders' Agreement, dated November 28, 2008,
among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC,
Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless
Investment Corporation 2008B, Intel Capital Wireless Investment Corporation
2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation,
Middlefield Ventures, Inc., Comcast Wireless Investment I, Inc., Comcast
Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast
Wireless Investment IV, Inc., Comcast Wireless Investment V, Inc., Google Inc.,
TWC Wireless Holdings I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings
III LLC, BHN Spectrum Investments, LLC.
“WiMax Joint Venture Entities” means each of Clearwire Corporation, Clearwire
Communications LLC and any of their respective subsidiaries.






22





--------------------------------------------------------------------------------







“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Loan Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Term Loan Eurodollar
Borrowing”).


SECTION 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof' and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04        Accounting Terms: GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.


SECTION 1.05        Appointment of the Borrower as Obligor Representative. For
purposes of this Agreement and the other Loan Documents, each Obligor (i)
authorizes the Borrower to make such requests, give such notices or furnish such
certificates to the Administrative Agent or any Lender as may be required or
permitted by this Agreement and any other Loan Document for the benefit of such
Obligor and (ii) authorizes the Administrative Agent and each Lender to treat
such requests, notices, certificates or consents given or made by the Borrower
to have been made, given or furnished by the applicable Obligor for purposes of
this Agreement and any other Loan Document. The Administrative Agent and each
Lender shall be entitled to rely on each such request, notice, certificate or
consent made, given or furnished by the Obligor Representative pursuant to the
provisions of this Agreement or any




23





--------------------------------------------------------------------------------





other Loan Document as being made or furnished on behalf of, and with the effect
of irrevocably binding, such Obligor. Each warranty, covenant, agreement and
undertaking made on its behalf by the Obligor Representative shall be deemed for
all purposes to have been made by each Obligor and shall be binding upon and
enforceable against each Obligor to the same extent as if the same had been made
directly by each Obligor.


SECTION 1.06        Treatment of Hedging Agreements. For purposes hereof, it is
understood that any obligations of the Borrower to a Person arising under a
Hedging Agreement entered into at the time such Person (or an Affiliate thereof)
is a “Lender” party to this Agreement shall nevertheless continue to constitute
Obligations for purposes hereof (but only to the extent designated as
“Obligations” by the Obligor Representative pursuant to the definition of such
term), notwithstanding that such Person (or its Affiliate) may have assigned all
of its Loans and other interests in this Agreement and, therefore, at the time a
claim is to be made in respect of such obligations, such Person (or its
Affiliate) is no longer a “Lender” party to this Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not be Obligations hereunder) unless,
at or prior to the time it ceased to be a Lender hereunder, it shall have
notified the Administrative Agent in writing of the existence of such agreement.


ARTICLE II
THE CREDITS


SECTION 2.01        Commitments Revolving Credit Loans. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans to the Borrower from time to time during the Revolving
Credit Availability Period in an aggregate principal amount that will not result
in (i) such Lender's Revolving Credit Loans exceeding such Lender's Revolving
Credit Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Credit Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Credit Loans. Notwithstanding any other
provision of this Agreement, more than one Borrowing may be made on the same
day.


SECTION 2.02        Loans and Borrowings.


(a)Obligation of Lenders. Each Loan of a particular Class shall be made as part
of a Borrowing consisting of Loans of such Class made by the Lenders ratably in
accordance with their respective Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.


(b)Type of Loans. Subject to Section 2.13, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)Minimum Amounts. At the commencement of each Interest Period for a Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each Base
Rate Borrowing is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 and not less than $5,000,000; provided that (i)
a Base Rate Borrowing of Loans of any Class may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments of such Class and
(ii) a








24





--------------------------------------------------------------------------------







Revolving Credit Base Rate Borrowing may be in an amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e). Borrowings of more than one Type and Class may be outstanding at the
same time.


SECTION 2.03        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing (except that
in the case of a Eurodollar Borrowing on the Effective Date, such notice shall
be given not later than 1:00 p.m., New York City time, two Business days before
the date of the proposed Borrowing) or (b) in the case of a Base Rate Borrowing,
not later than 11:00 a.m., New York City time, on the Business Day of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:


(i)the aggregate amount of such Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender's Loan to be made as part of the requested Borrowing.
Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Effective Date and the Borrower has given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,
alternatively, the Borrower shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrower has agreed to reimburse
the Lenders for any costs of the type described in Section 2.15 in the event
that, for any reason, the Effective Date and initial Loans do not occur on the
date specified in such pre-funding letter).
SECTION 2.04        Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Revolving Credit Loans provided for in Section 2.01, the
Borrower may request the issuance of Letters of Credit for the Borrower's or any
Subsidiary's account by any Issuing Bank (or, if agreed to by the








25





--------------------------------------------------------------------------------





respective Issuing Banks, by more than one Issuing Bank under a Letter of Credit
providing for several liability of the Issuing Banks issuing such Letter of
Credit), in a form reasonably acceptable to the relevant Issuing Bank(s), at any
time and from time to time during the Revolving Credit Availability Period.
Letters of Credit issued hereunder shall constitute utilization of the Revolving
Credit Commitments. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Obligor Representative
on behalf of the Borrower or Subsidiary to, or entered into by the Borrower or
any Subsidiary with, one or more Issuing Banks relating to any Letters of
Credit, the terms and conditions of this Agreement shall control.


(b)    Notice of Issuance, Amendment, Renewal. Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the respective Issuing Bank(s)) to one or more Issuing
Bank(s) selected by it and to the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.04), the amount of such
Letter of Credit, the identity of the Borrower or Subsidiary for whose account
such Letter of Credit is to be issued, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the respective Issuing
Bank(s), the Borrower also shall submit a letter of credit application on the
standard form of such Issuing Bank(s) in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of all of the Issuing Banks (determined for these purposes
without giving effect to the participations therein of the Revolving Credit
Lenders pursuant to paragraph (d) of this Section 2.04) shall not exceed at any
time the sum of (A) $1,200,000,000, plus (B) the amount of any increases in
“Maximum LC Exposure” pursuant to a designation or increase as provided in the
second and third succeeding sentences below (provided that the amount of such
sum shall be reduced by the face amount of letters of credit then cash
collateralized pursuant to clause (A) of Section 6.02(k) but any such reduction
shall not reduce the aggregate “Maximum LC Exposure” of Issuing Banks to an
amount below $500,000,000), (ii) the sum of the total Revolving Credit Exposure
shall not exceed the total Revolving Credit Commitments and (iii) the aggregate
LC Exposure of each Issuing Bank (so determined) shall not exceed the amount
that such Issuing Bank has agreed shall be its “Maximum LC Exposure”. Any
Issuing Bank listed in the table below hereby agrees that its “Maximum LC
Exposure” shall be the amount set forth opposite the name of such Issuing Bank
in such table:


Issuing Bank
Maximum LC Exposure
JPMorgan Chase Bank, N.A.
$337,500,000
Citibank, N.A.
$337,500,000
Bank of America, N.A.
$250,000,000
Barclays Bank PLC
$200,000,000
Wells Fargo Bank, N.A.
$75,000,000

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrower as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered


26





--------------------------------------------------------------------------------





between the Borrower, such Issuing Bank and the Administrative Agent. In no
event shall any Revolving Credit Lender be obligated to increase its Maximum LC
Exposure upon an increase of Revolving Credit Commitments pursuant to Section
2.08(d). Concurrently with any reduction of the Revolving Credit Commitments
pursuant to Section 2.10, the “Maximum LC Exposure” of each Issuing Bank shall
be automatically reduced by an amount equal to such Issuing Bank's LC Applicable
Percentage of the amount of such reduction.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Revolving
Credit Termination Date, provided that in the case of any Letter of Credit
having a term of longer than 12 months, the respective Issuing Bank(s) may
request that such Letter of Credit include customary early termination rights
(which shall in any event permit the respective beneficiary thereof to draw the
full amount of such Letter of Credit upon receipt of notice of termination from
such Issuing Bank(s)).


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Bank(s), and
without any further action on the part of such Issuing Bank(s) or the Lenders,
such Issuing Bank(s) hereby grant(s) to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Bank(s), a
participation in such Letter of Credit equal to such Revolving Credit Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank(s), such
Revolving Credit Lender's Applicable Percentage of each LC Disbursement made by
such Issuing Bank(s) and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.04, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


(e)Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement (together with interest on the amount of such LC
Disbursement for the period from the date of such LC Disbursement to but
excluding the date of such reimbursement at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Rate) not later than 12:00 noon, New York
City time, (i) for any Letter of Credit with a face amount of $20,000,000 or
more, on the Business Day that the Borrower receives notice of such LC
Disbursement if such notice is received prior to 10:00 a.m., New York City time,
or the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time or (ii) for any
other Letter of Credit, on the second Business Day immediately following the day
that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with a Revolving Credit Base Rate Borrowing
in an equivalent amount and, to the extent so financed, the Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Base Rate Borrowing.


If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative




27





--------------------------------------------------------------------------------





Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Revolving Credit
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Credit Lenders), and the Administrative
Agent shall promptly pay to the respective Issuing Bank the amounts so received
by it from the Revolving Credit Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
respective Issuing Bank or, to the extent that the Revolving Credit Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Credit Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
Notwithstanding anything to the contrary in this paragraph, if the Borrower
fails to make a payment in respect of an LC Disbursement when due, or if the
Borrower so instructs the Administrative Agent, the Administrative Agent shall
apply the funds provided as cash collateral pursuant to Section 2.04(i) or
Section 2.19(c) to reimburse the Issuing Banks and Revolving Credit Lenders
hereunder, as applicable.
(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section 2.04 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the respective Issuing Bank(s) under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of the Borrower's obligations hereunder.


Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank's gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:
(i)each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;


(ii)each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and decline to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and










28





--------------------------------------------------------------------------------







(iii)this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


(g)Disbursement Procedures. The Issuing Bank(s) for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank(s)
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Bank(s) have made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank(s) and the Revolving Credit
Lenders with respect to any such LC Disbursement.


(h)Interim Interest. If the Issuing Bank(s) for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Revolving Credit Base
Rate Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank(s), except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Bank(s) shall be for the
account of such Lender to the extent of such payment.


(i)Cash Collateralization. If:


(i)an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Required Lenders for the Lenders
having Revolving Credit Exposures demanding the deposit of cash collateral
pursuant to this paragraph, or


(ii)the Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.10(b),


then, in each case, the Borrower shall immediately deposit into a cash
collateral account in the name and under the control of the Administrative Agent
an amount in cash equal to, in the case of an Event of Default, the LC Exposure
as of such date plus any accrued and unpaid interest thereon and, in the case of
cover pursuant to Section 2.10(b), the amount required under Section 2.10(b);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement.
For purposes of this Agreement, providing “cash collateral” or to “cash
collateralize” the Letters of Credit means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Banks and the
Revolving Credit Lenders, as collateral for the LC Exposure, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the amount required to be cash collateralized pursuant
to this Section 2.04(i) and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower. The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Revolving Credit Lenders, a security interest in all such


29





--------------------------------------------------------------------------------





cash, deposit accounts and all balances therein and all proceeds of the
foregoing. All cash collateral shall be maintained in blocked, interest bearing
deposit account with the Administrative Agent.
(j)Existing Letters of Credit. Pursuant to Section 2.04 of the Existing Credit
Agreement, the Issuing Banks have issued various “Letters of Credit” under and
as defined in the Existing Credit Agreement. On the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Article IV, each of
such “Letters of Credit” under the Existing Credit Agreement shall
automatically, and without any action on the part of any Person, become a Letter
of Credit hereunder (the Borrower hereby assuming the obligations of the
“Borrower” under the Existing Credit Agreement in respect of such “Letters of
Credit”), and each of the “Issuing Banks” under the Existing Credit Agreement
that is an Issuing Bank hereunder hereby unconditionally releases each
“Revolving Credit Lender” under the Existing Credit Agreement from any liability
under such “Revolving Credit Lender's” participation under the Existing Credit
Agreement in respect of such Letter of Credit.


(k)Issuing Bank Agreements; Quarterly Reports to Lenders. Unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.


Promptly following the end of each fiscal quarter, the Administrative Agent
shall furnish to the Lenders information regarding all outstanding Letters of
Credit as of the end of such fiscal quarter.
SECTION 2.05        [Reserved].


SECTION 2.06        Funding of Borrowings.


(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
Revolving Credit Base Rate Loans made to finance the reimbursement of an LC
Disbursement under any Letter of Credit as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the respective Issuing Bank for such
Letter of Credit.














30





--------------------------------------------------------------------------------







(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender's Loan included in such Borrowing.


SECTION 2.07        Interest Elections for Borrowings.


(a)    Elections by Borrower. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.07. The Borrower may elect different options for continuations and conversions
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.


(b)    Notice of Elections. To make an election pursuant to this Section 2.07,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.


(c)    Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:


(i)the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.








31





--------------------------------------------------------------------------------







If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender's portion of each resulting Borrowing.


(e)    Presumption if No Notice. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if the Borrower shall default in the payment of any principal
of or interest on any Loan, or any reimbursement obligation in respect of any LC
Disbursement, and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.08        Termination. Reduction and Incremental Facilities.


(a)    Termination of Commitments. Unless previously terminated, the Revolving
Credit Commitments shall terminate at the close of business on the Revolving
Credit Termination Date.


(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of Loans
in accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Credit Commitments.


(c)    Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of Commitments shall be permanent. Each reduction of Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.


(d)    Increase of Revolving Credit Commitments; Addition of Incremental Term
Loans.


(i)    Requests for Incremental Facilities. The Borrower may, at any time,
request that the existing Lenders or other lending entities provide additional
revolving commitments hereunder (any such increase, an “Incremental Revolving
Facility”) and/or add one or more term loan facilities hereunder (each, an
“Incremental Term Facility”; any term loans thereunder, “Incremental Term
Loans”; the Incremental Term Facilities, together with any Incremental








32





--------------------------------------------------------------------------------





Revolving Facility, the “Incremental Facilities”), (x) by having an existing
Lender (each an “Increasing Lender”) agree to increase its then existing
Revolving Credit Commitment or to provide Incremental Term Loans and/or (y) by
adding as a new Lender hereunder (each an “Assuming Lender”) any Person which
shall agree to provide a Revolving Credit Commitment or Incremental Term Loans
hereunder, in each case with the consent of the Administrative Agent and, in the
case of any Incremental Revolving Facility, each Issuing Bank. For avoidance of
doubt, no existing Lender shall be required to agree to provide or participate
in any Incremental Facility. Any request for an Incremental Facility shall be
made by notice to the Administrative Agent given by the Borrower specifying the
amount and type of the relevant Incremental Facility, the existing or new Lender
or Lenders providing such Incremental Facility and the date on which such
increase is to be effective (the “Incremental Date”), which shall be a Business
Day at least three Business Days after delivery of such notice; provided that:


(A)the minimum amount of Incremental Term Loans or the increase in Revolving
Credit Commitments on any Incremental Date shall be $50,000,000 (and integral
multiples of $25,000,000 in excess thereof);


(B)immediately after giving effect to any Incremental Facility, the sum of
(i) the aggregate amount of increases in the Revolving Credit Commitments since
the Effective Date and (ii) the outstanding principal balance of any Incremental
Term Loans shall not exceed $2,300,000,000;


(C)no Default shall have occurred and be continuing on such Incremental Date or
shall result from the proposed Incremental Facility;


(D)the representations and warranties contained in this Agreement shall be true
and correct on and as of the Incremental Date as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);


(E)the Borrower shall be in pro forma compliance with the financial covenants
set forth in Section 6.05 on and as of the Incremental Date; and


(F)(i) in the case of any Incremental Term Facility, the maturity date thereof
shall not be earlier than 90 days following the Revolving Credit Termination
Date and the amortization payable thereunder shall not exceed 1% per annum of
the principal amount of the Incremental Term Loans thereunder and (ii) in the
case of any Incremental Revolving Facility, the maturity date or commitment
termination date thereof shall not be earlier than the Revolving Credit
Termination Date and such Incremental Revolving Facility shall not require any
scheduled commitment reductions prior to the Revolving Credit Termination Date
(other than such reductions as are applicable to the Revolving Credit Loans as
in effect prior to such Incremental Revolving Facility).


(ii)    Effectiveness of Incremental Facilities. Each Assuming Lender, if any,
shall become a Lender hereunder as of the Incremental Date; the Revolving Credit
Commitment of each Increasing Lender and Assuming Lender shall be increased or
effective, if and as applicable, on the Incremental Date; and each Increasing
Lender and Assuming Lender shall be obligated to make Incremental Term Loans, if
applicable, on the Incremental Date; in each case, provided that:












33





--------------------------------------------------------------------------------







(x)    the Administrative Agent shall have received on or prior to 1:00 p.m.,
New York City time, on such Incremental Date a certificate of a Financial
Officer of the Borrower stating that each of the applicable conditions to such
Incremental Facilities set forth in this Section 2.08(d) has been satisfied; and
(y)    with respect to each Assuming Lender and each Increasing Lender, the
Administrative Agent shall have received, on or prior to 1:00 p.m., New York
City time, on such Incremental Date, an executed Incremental Agreement.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by an Assuming Lender or Increasing Lender, as
applicable, together with the certificate referred to in clause (ii)(x) above,
the Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.


(iv)    Adjustments of Borrowings upon Effectiveness of Incremental Facilities.
If any Revolving Credit Loans shall be outstanding, the Borrower will borrow
from each of the Increasing Lenders and Assuming Lenders providing the
applicable Incremental Revolving Facility, and such Increasing Lenders and
Assuming Lenders shall have made Revolving Credit Loans to the Borrower (in the
case of Revolving Credit Eurodollar Loans, with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)), and (notwithstanding the
provisions in this Agreement requiring that borrowings and prepayments be made
ratably in accordance with the principal amounts of the Loans of any Class held
by the Lenders) the Borrower shall prepay the Revolving Credit Loans held by the
other Revolving Credit Lenders (other than the Increasing Lenders and Assuming
Lenders) in such amounts as may be necessary, together with any amounts payable
under Section 2.15 as a result of such prepayment, so that after giving effect
to such Revolving Credit Loans and prepayments, the Revolving Credit Loans (and
Interest Period(s) of Revolving Credit Eurodollar Loan(s)) shall be held by the
Revolving Credit Lenders pro rata in accordance with the respective amounts of
their Revolving Credit Commitments (as modified hereby).


SECTION 2.09        Repayment of Loans: Evidence of Debt.


(a)    Revolving Credit Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Revolving Credit Lender
the then unpaid principal amount of such Lender's Revolving Credit Loans in full
on the Revolving Credit Termination Date.


(b)    Incremental Term Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of any Increasing Lender or
Assuming Lender providing Incremental Term Loans the principal of the
Incremental Term Loans on the applicable maturity date.


(c)    [Reserved].


(d)    Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.


(e)    Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or




34





--------------------------------------------------------------------------------





interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.


(f)    Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 (and in the Register
maintained pursuant to Section 9.04) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(g)    Promissory Notes. Any Lender may request that Loans held by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).


SECTION 2.10        Prepayment of Loans.


(a)    Optional Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing of any Class in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section 2.10.
Revolving Credit Loans may be prepaid by the Borrower in aggregate amounts that
are (x) in the case of Eurodollar Loans, an integral multiple of $1,000,000 and
not less than $10,000,000 and (y) in the case of Adjusted Base Rate Loans, an
integral multiple of $500,000 and not less than $5,000,000.


(b)    Mandatory Prepayments. The Borrower shall prepay the Loans hereunder and
the Commitments shall be subject to automatic reduction, as follows:


(i)    Revolving Credit Loans. The Borrower shall from time to time prior to the
Revolving Credit Termination Date prepay the Revolving Credit Loans (and/or
provide cover for LC Exposure as specified in Section 2.04(i)) in such amounts
as shall be necessary so that at all times the sum of the total Revolving Credit
Exposures does not exceed the total Revolving Credit Commitments. Any prepayment
pursuant to this paragraph shall be applied, first, to Revolving Credit Loans
outstanding, and second, as cover for LC Exposure as specified in Section
2.04(i).


(ii)    All Loans, etc. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic permanent reduction, as follows:


(x) Change in Control. Upon the occurrence of any Change of Control, unless the
Required Lenders of the respective Class shall elect otherwise, the Borrower
shall prepay the Loans hereunder in full (and provide cover for LC Exposure as
specified in Section 2.04(i)) plus any accrued and unpaid interest thereon, and
the Commitments hereunder of such Class shall be automatically terminated.
(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Borrower shall deliver to the Administrative
Agent a statement (a “Net Cash Proceeds Statement”) setting forth in reasonable
detail the




35





--------------------------------------------------------------------------------





aggregate amount of Net Cash Proceeds received during the last fiscal quarter
covered by such financial statements (the “Current Net Cash Proceeds”). If the
aggregate amount of the Current Net Cash Proceeds when taken together with the
aggregate amount of Net Cash Proceeds received in prior fiscal quarters as to
which a prepayment of the Indebtedness hereunder or the EDC Indebtedness has not
yet been made under this paragraph (other than as a result of the proviso hereto
or the requirement to only use 50% of Excess Disposition Proceeds to make
prepayments) shall exceed $500,000,000 in the aggregate (such excess amount, the
“Excess Disposition Proceeds”) then, not later than five Business Days after the
delivery of the applicable Net Cash Proceeds Statement (or if such Net Cash
Proceeds Statement shall not be delivered in conformity with the terms hereof,
five Business Days after the date such Net Cash Proceeds Statement was required
to be delivered), the Borrower shall apply an amount equal to 50% of such Excess
Disposition Proceeds towards the prepayment of (A) the Loans and the reduction
of the Commitments as set forth in sub-clause (z) of this paragraph (and/or
provide cover for LC Exposure as specified in Section 2.04(i)) and (B) the EDC
Indebtedness (but only to the extent required under the EDC Credit Agreement),
pro rata based on their respective outstanding principal amount of loans
thereunder as of the end of the period covered by the applicable financial
statements (treating, for such purpose, as outstanding loans, the aggregate
outstanding LC Exposure and the unused portion of the Commitments); provided
that the Borrower shall not be required to make a prepayment under this
sub-clause (y) to the extent that (1) the Borrower states in the applicable Net
Cash Proceeds Statement that all or any portion of such Net Cash Proceeds (or an
equivalent amount) is to be reinvested (or has been reinvested) in any assets
used or to be used by the Borrower and its Subsidiaries in the same or similar
or related line of business, and (2) such Net Cash Proceeds (or an equivalent
amount) are or have been or will be in fact so applied to such reinvestment
within twelve months of the related Asset Sale or Recovery Event.
(z) Application. All amounts to be applied in connection with prepayments and
Commitment reductions hereunder made pursuant to sub-clause (x) and (y) of this
paragraph shall be applied to the permanent reduction of the aggregate amount of
the Revolving Credit Commitments whether or not any Loans are outstanding (and
to the extent that, after giving effect to such reduction, the sum of the total
Revolving Credit Exposures would exceed the total Revolving Credit Commitments,
the Borrower shall first, prepay Revolving Credit Loans, and second, provide
cover for LC Exposure as specified in Section 2.04(i) in an aggregate amount
equal to such excess).
(c)    Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment under paragraph (a)
of this Section 2.10 (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of a Base Rate Borrowing,
not later than 11:00 a.m., New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders
holding Loans of such Class of the contents thereof.


(d)    Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 (plus any amounts owing
pursuant to Section 2.15).










36





--------------------------------------------------------------------------------







SECTION 2.11        Fees.


(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the a
rate per annum equal to the Applicable Rate, on the daily average unused amount
of the Revolving Credit Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Credit Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date on which the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).


(b)    Letter of Credit Fees. The Borrower agrees to pay with respect to Letters
of Credit outstanding hereunder the following fees:


(i)    to the Administrative Agent for the account of each Revolving Credit
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Rate used
in determining interest on Revolving Credit Eurodollar Loans, on the average
daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Revolving Credit Commitment terminates and the date on which there
shall no longer be any Letters of Credit outstanding hereunder; and


(ii)    to each Issuing Bank (x) a fronting fee, which shall accrue at the rate
of 0.15% per annum on the average daily amount of the LC Exposure of such
Issuing Bank (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph (d)
of Section 2.04, and excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there shall no longer be any Letters of Credit
of such Issuing Bank outstanding hereunder, and (y) such Issuing Bank's standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.


Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)    Agency Fees. The Borrower agrees to pay to the Administrative Agent, for
its own respective account, fees payable in the amounts and at the times
separately agreed upon in writing upon between the Borrower and the
Administrative Agent.


(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances, absent manifest error in the determination thereof.


SECTION 2.12        Interest.










37





--------------------------------------------------------------------------------









(a)Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Rate.


(b)Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Credit
Loan, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate or (ii) in the case of an Incremental Term
Facility, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)[Reserved].


(d)Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided above, (ii) in the case of any interest on any Loan, 2.00%
plus the rate applicable to the Loan in respect of which such interest is
payable and (iii) in the case of any fee or other amount that does not relate to
a Loan of a particular type, at a rate per annum equal to 2.00% plus the
Adjusted Base Rate.


(e)Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iv) all accrued interest on Revolving Credit Loans shall be
payable upon termination of the Revolving Credit Commitments.


(f)Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.13        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)if such Borrowing is of a particular Class of Loans, the Administrative Agent
is advised by the Required Lenders of such Class that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans (or its Loan) of such
Class included in such Borrowing for such Interest Period;










38





--------------------------------------------------------------------------------







then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
SECTION 2.14        Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or


(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or


(iii)shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes indemnifiable under Section 2.16(c) and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii) to such Lender or Issuing Bank) of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or any Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or Issuing Bank reasonably determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's or such Issuing Bank's
capital or on the capital of such Lender's or Issuing Bank's holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender's or Issuing Bank's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or Issuing Bank's
policies and the policies of such Lender's or Issuing Bank's holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, or such Lender's or
Issuing Bank's holding company, for any such reduction suffered.


(c)    Certificates from Lenders. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower and
shall be conclusive so long as it reflects a reasonable basis for the
calculation of the










39





--------------------------------------------------------------------------------





amounts set forth therein and does not contain any manifest error. The Borrower
shall pay such Lender or Issuing Bank the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender's or Issuing Bank's right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender's or Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.


SECTION 2.15        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable and is revoked
in accordance herewith) or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.


In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for U.S. dollar deposits from other
banks in the eurodollar market at the commencement of such period. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
SECTION 2.16        Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Obligors hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for any Indemnified Taxes or Other
Taxes (except to the extent that, after request by the Obligor Representative,
the respective Lender, Administrative Agent or Issuing Bank shall have failed to
deliver the documents referred to in paragraph (f) of this Section 2.16);
provided that if the Obligors shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Obligors shall make such deductions and (iii) the Obligors










40





--------------------------------------------------------------------------------





shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(b)    Other Taxes. In addition the Obligors shall pay, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)    Indemnification by Obligors. The Obligors shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) paid by the
Administrative Agent, such Lender or Issuing Bank, as the case may be (and any
penalties, interest and reasonable expenses, other than penalties, interest and
expenses to the extent solely attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank, or such Lender,
respectively, arising therefrom or with respect thereto during the period prior
to the Obligors making the payment demanded under this paragraph (c)), whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Obligor Representative by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.


(d)    Indemnification of the Administrative Agent. Each Lender shall indemnify
the Administrative Agent within 10 days after the demand thereof, for the full
amount of any Excluded Taxes attributable to such Lender that are payable or
paid by the Administrative Agent, and together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, whether
or not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.


(e)    Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Obligors to a Governmental Authority,
the Obligor Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


(f)    Forms Requirements.


(i)    Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8ECI, Form W-8EXP, or Form W-8IMY or successor thereto
(together with any applicable underlying IRS forms), or, in the case of a
Foreign Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit D and the applicable
IRS Form W-8, or any subsequent versions of any applicable Form W-8 or
successors thereto, properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents. In the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, such Form W-8 shall establish an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of








41





--------------------------------------------------------------------------------





such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, such Form W-8 shall establish an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty. Any such forms (and any other forms or
documentation prescribed by law and reasonably requested by the Obligor
Representative or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld) shall be delivered by each Foreign Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Obligor
Representative or the Administrative Agent and at the time or times prescribed
by applicable law. In addition, each Foreign Lender shall deliver such forms
promptly upon the expiration, inaccuracy, obsolescence or invalidity of any form
previously delivered by such Foreign Lender. Each Foreign Lender shall promptly
notify the Obligor Representative and the Administrative Agent at any time it
determines that it is no longer in a position to legally provide any previously
delivered certificate to the Obligor Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Foreign Lender shall
not be required to deliver any form pursuant to this paragraph that such Foreign
Lender is not legally able to deliver.


(ii)    Any Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Obligors
are located, or any treaty to which such jurisdiction is a party, with respect
to payments under this Agreement shall deliver to the Obligor Representative
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Obligor Representative, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender's judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.


(iii)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Obligor Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Obligor Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Obligor Representative or the Administrative Agent as may be
necessary for the Obligor Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(f)(iii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iv)Each Lender that is a U.S. Person shall deliver to the Obligor
Representative and the Administrative Agent on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent and at the time or times prescribed by applicable law, two duly and
accurately completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.












42





--------------------------------------------------------------------------------







(v)    For purposes of Section 2.16(f), each of the terms “Lender” and “Foreign
Lender” shall include any Issuing Bank.


(g)Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its reasonable discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Obligor or with respect to which any Obligor has paid
additional amounts pursuant to this Section, it shall pay to such Obligor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Obligor under this Section 2.16 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
such Obligor, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agree to repay the amount paid over to such Obligor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.


SECTION 2.17        Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.


(a)    Payments by Obligors. The Obligors shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such of its offices in New York
City as shall be notified to the relevant parties from time to time, except
payments to be made directly to an Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, and the
Obligors shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.


(b)    Application if Payments Insufficient. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.


(c)    Pro Rata Treatment. Except to the extent otherwise provided herein, (i)
each Borrowing of a particular Class from the Lenders under Section 2.01 hereof
shall be made from the relevant Lenders, each payment of commitment fees under
Section 2.11 hereof in respect of Commitments of a particular Class shall be
made for account of the relevant Lenders, and each






43





--------------------------------------------------------------------------------





termination or reduction of the amount of the Commitments of a particular Class
under Section 2.08 hereof shall be applied to the respective Commitments of such
Class of the relevant Lenders, pro rata according to the amounts of their
respective Commitments of such Class; (ii) Eurodollar Loans of any Class having
the same Interest Period shall be allocated pro rata among the relevant Lenders
according to the amounts of their Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment by the
Borrower of principal of Loans of a particular Class shall be made for account
of the relevant Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them; (iv) each payment by
the Borrower of interest on Loans of a particular Class shall be made for
account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and (v)
each payment by the Borrower of participation fees in respect of Letters of
Credit shall be made for the account of the Revolving Credit Lenders pro rata in
accordance with the amount of participation fees then due and payable to the
Revolving Credit Lenders.


(d)    Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrower), obtain payment in respect of any
principal of or interest on any of its Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans (and
participations in LC Disbursements) of such Class and accrued interest thereon
than the proportion of such amounts received by any other Lender of such Class
or any other Class, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans (and LC
Disbursements) of the other Lenders to the extent necessary so that the benefit
of such payments shall be shared by all the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans (and participations in LC Disbursements); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans (or participations in LC Disbursements) to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Obligors consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Obligors' rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Obligors in the amount
of such participation.


(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Obligor Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or any
Issuing Bank entitled thereto (the “Applicable Recipient”) hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Applicable Recipient the
amount due. In such event, if the Borrower has not in fact made such payment,
then each Applicable Recipient severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Applicable Recipient
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.


(f)    Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(d), 2.04(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any










44





--------------------------------------------------------------------------------





amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Section until all such
unsatisfied obligations are fully paid.


SECTION 2.18        Mitigation Obligations: Replacement of Lenders.


(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall, if requested by the
Obligor Representative, use reasonable efforts to designate a different lending
office for funding or booking its Loans (or participations in LC Disbursements)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not cause such
Lender and its lending office(s) to suffer any economic, legal or regulatory
disadvantage; provided, that nothing in this Section shall affect or postpone
any of the obligations of the Obligors or the rights or obligations of any
Lender pursuant to Section 2.14 or 2.16. The Obligors hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    Replacement of Lenders - Increased Costs. Etc. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given by the Obligor Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Bank), which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Obligors (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments; provided, further, that until such time as
such replacement shall be consummated, the Obligor shall pay all additional
amounts (if any) required pursuant to Section 2.14 or 2.16, as the case may be.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. No assignment pursuant to this Section 2.18(b) shall be deemed
to impair any claim that the Borrower may have against any Lender that defaults
in its obligation to fund Loans hereunder.


(c)    Replacement of Lenders - Amendments. If, in connection with a request by
the Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders or all affected Lenders under Section 9.02, one or
more Lenders (the “Declining Lenders”) having Loans, LC Exposure and unused
Commitments representing not more than 50% of the sum of the total Loans, LC
Exposure and unused Commitments at such time have declined to agree to such
request, then the Borrower may, at its sole expense and effort, upon notice to
such Lender(s) and the Administrative Agent given by the Borrower, require all
(but not less than all) of such Declining Lenders to assign and delegate,
without recourse (in








45





--------------------------------------------------------------------------------





accordance with and subject to the restrictions contained in Section 9.04), all
their interests, rights and obligations under this Agreement to one or more
assignees that shall assume such obligations (any of which assignees may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, each Issuing
Bank), which consents shall not unreasonably be withheld or delayed, (ii) each
such Declining Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (and participations in LC Disbursements),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under any other Loan Document, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Obligors (in
the case of all other amounts) and (iii) the Obligors shall have paid to each of
the Lenders compensation in an amount equivalent (taking into account the total
Commitments, LC Exposure and Loans of such other Lenders) to any compensation
required to induce the assignees to take such assignment from the Declining
Lenders.


SECTION 2.19        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11;


(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided, that this clause (b)
shall not apply in the case of a waiver, amendment or modification requiring the
consent of all Lenders or each Lender affected thereby (other than with respect
to Section 9.02(b)(iii));


(c)    if LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:


(i)all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders'
Revolving Credit Exposures plus such Defaulting Lender's LC Exposure does not
exceed the total of all non-Defaulting Lenders' Revolving Commitments and (y)
the conditions set forth in Section 4.02 are satisfied at the time such Lender
becomes a Defaulting Lender and its LC Exposure is reallocated;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (which notice shall be promptly delivered by
the Administrative Agent upon the failure of the reallocation in clause (i)
above to be fully effected) cash collateralize such Defaulting Lender's LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above), which cash collateral shall be deposited into a cash collateral account
in the name of and under the control of the Administrative Agent, in accordance
with the procedures set forth in Section 2.04(i) for so long as such LC Exposure
is outstanding;


(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender's
LC Exposure pursuant to this Section 2.19(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;










46





--------------------------------------------------------------------------------







(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.19(c), then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; or


(v)if any Defaulting Lender's LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.19(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender's Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.11(b)
with respect to such Defaulting Lender's LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;


(d)    so long as any Revolving Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that 100% of the related exposure will be covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(c)(i) (and Defaulting Lenders shall not participate therein); and


(e)    (i) if a Bankruptcy Event with respect to the Parent of any Revolving
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Revolving Lender commits to extend credit, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Issuing Bank shall have entered into arrangements with the Borrower
or such Revolving Lender, satisfactory to the Issuing Bank, to defease any risk
to the Issuing Bank in respect of such Revolving Lender hereunder.


In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender's Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Credit Loans of the other Revolving
Lenders as the Administrative shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Credit Loans in accordance with its
Applicable Percentage.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:
SECTION 3.01        Organization: Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the State of Kansas.
Each Obligor is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Obligor has all requisite power and authority
under its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.




47





--------------------------------------------------------------------------------







SECTION 3.02        Authorization; Enforceability. The Transactions are within
the corporate or other equivalent power of each Obligor and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Obligor. Each Loan Document to which any Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03        Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, (b) will not violate any applicable
law, policy or regulation or the charter, by-laws or other organizational
documents of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower, or any of its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, (d) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Subsidiary Guarantor, or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Subsidiary
Guarantor, and (e) will not result in the creation or imposition of any Lien on
any asset of the Obligors.


SECTION 3.04        Financial Condition; No Material Adverse Change.


(a)    Financial Statements. The Borrower has heretofore delivered to the
Lenders the following financial statements:


(i)    the audited consolidated balance sheet and statements of comprehensive
loss, changes in shareholders' equity and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal years ended December 31, 2010 and December
31, 2011, reported on by KPMG LLP, independent public accounts; and


(ii)    the unaudited interim consolidated balance sheet and statements of
comprehensive loss, changes in shareholders' equity and cash flows of the
Borrower and its Subsidiaries as of and for the three-, six- and nine-month
periods ended March 31, 2012, June 30, 2012 and September 30, 2012,
respectively, certified by a Financial Officer of the Borrower, prepared on an
actual basis.


Such financial statements present fairly, in all material respects, the actual
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in each case in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower.
(b)    No Material Adverse Change. Since December 31, 2011, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.


(c)    No Material Undisclosed Liabilities. The Borrower does not have on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the audited financial statements as at December 31,
2011 referred to above and the footnotes thereto and unaudited financial
statements for the nine-month period ended September 30, 2012.










48





--------------------------------------------------------------------------------







SECTION 3.05        Properties.


(a)    Title Generally. The Borrower and the Subsidiary Guarantors have good
title to, or valid leasehold or other property interests in, all of their real
and personal property, except for defects in title that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)    Intellectual Property. The Borrower and its Subsidiaries own, or are
licensed to use, all of their trademarks, trade names, copyrights, patents and
other intellectual property (collectively, “Intellectual Property”), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.06        Litigation and Environmental Matters.


(a)    Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.


(b)    Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.


SECTION 3.07        Compliance with Laws and Agreements. The Borrower and its
Subsidiaries and their respective ERISA affiliates are in compliance with all
laws, regulations, policies and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 3.08        Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.09        Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes shown thereon to be due, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.










49





--------------------------------------------------------------------------------







SECTION 3.10        ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.11        Disclosure. None of the reports, financial statements,
certificates or other information (other than forward-looking statements,
projections and statements of a general industry nature, as to which no
representation or warranty is made) furnished by or on behalf of any Obligor to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any amendment hereto or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) taken together with
any information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Exchange Act contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.


SECTION 3.12        Subsidiaries. As of the Effective Date, set forth in
Schedule 3.12 is a complete and correct list of all of the Subsidiaries together
with, for each such Subsidiary, (i) the full and correct legal name, (ii) the
type of organization, (iii) the jurisdiction of organization, (iv) if
applicable, whether it is a Subsidiary Guarantor on the Effective Date and (v)
each Person holding ownership interests in such Subsidiary and the percentage of
ownership of such Subsidiary and voting rights with respect thereto represented
by such ownership interest.




ARTICLE IV
CONDITIONS


SECTION 4.01        Effective Date. The effectiveness of this Agreement and of
the obligations of the Lenders to make Loans, and of any Issuing Bank to issue
Letters of Credit, hereunder is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.02):


(a)Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received from the Borrower, from each Lender and from JPMorgan Chase
Bank, N.A., as Administrative Agent, either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


(b)Opinion of Counsel to the Borrower. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Polsinelli Shughart P.C., each as counsel to the Borrower, covering such
matters relating to the Borrower, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent shall request (and the Borrower
hereby requests such counsel to deliver such opinions).


(c)Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and the authorization of the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.








50





--------------------------------------------------------------------------------







(d)Financial Officer Certificate; Solvency Certificate. The Administrative Agent
(or Special Counsel) shall have received (i) a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02 and (ii) a solvency certificate, dated the Effective
Date and signed by the chief financial officer (or other senior financial
officer reasonably acceptable to the Administrative Agent) of the Borrower,
documenting the solvency of the Borrower and its Subsidiaries, taken as a whole,
immediately after giving effect to this Agreement and the transactions
contemplated hereby.


(e)Notes. The Administrative Agent (or Special Counsel) shall have received for
each Lender that shall have requested a promissory note, a duly completed and
executed promissory note for such Lender.


(f)Release by Issuing Banks. To the extent that any “Issuing Bank” under the
Existing Credit Agreement is not an Issuing Bank hereunder, such “Issuing Bank”
shall have unconditionally released each “Revolving Credit Lender” under the
Existing Credit Agreement from any liability under such “Revolving Credit
Lender's” participation in respect of each “Letter of Credit” under the Existing
Credit Agreement, pursuant to an instrument in form satisfactory to the
Administrative Agent.


(g)Intercompany Indebtedness. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by each Obligor.


(h)Evidence of Repayment of Loans under Existing Credit Agreement. The Borrower
shall have repaid in full the principal of and interest on all of the “Loans”
outstanding under the Existing Credit Agreement and all other amounts owing
thereunder and all commitments under the Existing Credit Agreement shall have
been terminated and all letters of credit issued and outstanding under the
Existing Credit Agreement shall have been continued hereunder.


(i)Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


Notwithstanding the foregoing, the obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on March
22, 2013 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02        Each Extension of Credit. The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:


(a)    Representations and Warranties. The representations and warranties of the
Borrower as to itself and each other Obligor set forth in this Agreement shall
be true and correct on and as of the date of such Borrowing, or (as applicable)
the date of issuance, amendment, renewal or extension of such Letter of Credit,
both before and after giving effect thereto and to the use of the proceeds
thereof (or, if any such representation or warranty is expressly stated to










51





--------------------------------------------------------------------------------







have been made as of a specific date, such representation or warranty shall be
true and correct as of such specific date).


(b)    No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.


Each Borrowing Request or request for issuance, amendment, renewal or extension
of a Letter of Credit, shall be deemed to constitute a representation and
warranty by the Borrower (both as of the date of such Borrowing Request, or
request for issuance, amendment, renewal or extension, and as of the date of the
related Borrowing or issuance, amendment, renewal or extension) as to the
matters specified in paragraphs (a) and (b) of this Section 4.02.


ARTICLE V
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):


(a)    within 75 days after the end of each fiscal year, the audited
consolidated statements of operations, changes in stockholders' equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, and the related
audited consolidated balance sheet for the Borrower and its Subsidiaries as of
the end of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by KPMG LLP,
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b)    within 45 days after the end of the first three fiscal quarters of each
fiscal year:


(i)the unaudited interim consolidated statements of operations of the Borrower
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year,


(ii)the unaudited interim consolidated statements of changes in stockholders'
equity and cash flows of the Borrower and its Subsidiaries for the then elapsed
portion of the fiscal year, and


(iii)the unaudited interim consolidated balance sheet for the Borrower and its
Subsidiaries as at the end of such fiscal quarter,


setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly, in all material respects, the financial
52





--------------------------------------------------------------------------------





condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in each case in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of all interim
balance sheets of the Borrower;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower:


(i)    certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;


(ii)    setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.01(o), 6.01(p), 6.02(l) and 6.05; and


(iii)    stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at December
31, 2011 referred to in Section 3.04 and the date of the last certificate
delivered pursuant to this clause (c) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


(d)    concurrently with any delivery of financial statements under clause (a)
above, financial projections in a form substantially similar to the financial
projections most recently delivered to the Administrative Agent prior to the
Effective Date (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Financial Officer stating that
such Projections were prepared in good faith and based upon assumptions that
were believed to be reasonable at the time such Projections were prepared;


(e)    promptly after the same become publicly available, furnish all periodic
and other reports, proxy statements and other materials filed by any Obligor
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission or distributed by
such Obligor to the holders of its securities; and


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Obligor, or
compliance with the terms of this Agreement and other Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower's website; or
(ii) on which such documents are posted on the Obligors' behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance (i) the Borrower shall be required to provide paper
copies of the certificates required by Section 5.01(c) to the Administrative
Agent and (ii) the Borrower shall notify any Lender when documents required to
be delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the




53





--------------------------------------------------------------------------------





Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
SECTION 5.02        Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $200,000,000.


Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03        Existence. The Borrower will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, sale or disposition of assets or
other transactions permitted under Section 6.03.


SECTION 5.04        Payment of Obligations. The Borrower will, and will cause
each of the Subsidiary Guarantors to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary Guarantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 5.05        Maintenance of Properties; Insurance. The Borrower will (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will cause each of its Subsidiaries to (a) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.








54





--------------------------------------------------------------------------------







SECTION 5.06        Books and Records; Inspection Rights. The Borrower will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will cause each of its Subsidiaries to keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.


SECTION 5.07        Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.08        Use of Proceeds.


(a)    Loans. The proceeds of the Loans hereunder will be used for general
corporate purposes of the Borrower and its Subsidiaries.


(b)    Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.


SECTION 5.09        Certain Obligations with respect to Subsidiaries.


(a)    In the event that (a) the Borrower or any of its Subsidiaries shall form
or acquire any new Subsidiary that is a Domestic Subsidiary (such acquired
Subsidiary, an “Acquired Entity”) or (b) any Domestic Subsidiary which is
prohibited from guaranteeing the Obligations pursuant to the terms of any
agreement to which such Person is a party on the Effective Date is released from
the relevant restrictions, in each such case, the Borrower will, and will cause
each such Subsidiary to, promptly (and in any event within 30 days or such
longer period that the Administrative Agent may approve) take such action to
cause any such Subsidiary to:


(i)    become a “Subsidiary Guarantor” hereunder pursuant to a Joinder
Agreement;


(ii)    in the case of a newly-formed Subsidiary or an Acquired Entity, become a
party to the Subordination Agreement pursuant to an Accession Agreement; and


(iii)    deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents (A) as is consistent with those
delivered by the Subsidiary Guarantors pursuant to Section 4 of the Credit
Agreement on the Effective Date (unless waived by the Administrative Agent) or
(B) as the Administrative Agent shall reasonably request;


provided that an Acquired Entity shall not be required to take any of the
foregoing actions to the extent it is prohibited from so doing pursuant to the
terms of any agreement to which such Person is a party prior to it becoming an
Acquired Entity, provided further that, in the event such Acquired Entity is
released from the relevant restrictions, the Borrower will, and will cause each
of its Subsidiaries to, take such


55





--------------------------------------------------------------------------------







action to cause such Acquired Entity to become a “Subsidiary Guarantor”
hereunder in accordance with this Section 5.09.
Notwithstanding anything to the contrary herein, the Borrower will, and will
cause each WiMax Joint Venture Entity to, take such action to cause such WiMax
Joint Venture Entity to become a “Subsidiary Guarantor” hereunder in accordance
with this Section 5.09, no later than 30 days (or such longer period as the
Administrative Agent may agree) following the earliest date upon which both
(A) the WiMax Acquisition Date has occurred and (B)(i) such WiMax Joint Venture
Entity has been released from restrictions that prohibited it from becoming a
“Subsidiary Guarantor” pursuant to the terms of the agreements to which it was a
party on the WiMax Acquisition Date or (ii) the outstanding principal amount of
Existing WiMax Indebtedness is no greater than $100,000,000.
(b)    The Borrower covenants that if the total assets (considering, for
purposes of determining the total assets of the Subsidiary Guarantors, all
unrestricted cash and cash equivalents held by the Borrower as assets of the
Subsidiary Guarantors) or revenues of the Subsidiary Guarantors represent less
than 80% of the consolidated total assets or revenues of the Borrower and its
Subsidiaries (excluding from the calculation of consolidated net assets or
revenues for the purposes of this clause (b) of Section 5.09, the assets or
revenues of any Acquired Entity to the extent that (but only for so long as) it
is prohibited from becoming a Subsidiary Guarantor pursuant to the terms of any
agreement to which such Person is a party prior to it becoming an Acquired
Entity), determined as of the end of (or, with respect to such revenues, for the
period of four fiscal quarters ending with) the fiscal quarter or fiscal year
most recently ended for which financial statements are available, the Borrower
will cause Domestic Subsidiaries to become Subsidiary Guarantors as necessary to
eliminate such deficiency. The Borrower may from time to time cause any
Subsidiary to become a Subsidiary Guarantor.




ARTICLE VI
NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agree with the Lenders
that:
SECTION 6.01        Indebtedness. The Borrower will not permit any Subsidiary to
create, incur, issue, assume or permit to exist any Indebtedness, except:


(a)    Indebtedness hereunder (including, for avoidance of doubt, Incremental
Facilities established pursuant to Section 2.08);


(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 (and any extensions, renewals or refinancings thereof);


(c)    Indebtedness of SCC existing on the Effective Date (which for the
avoidance of doubt includes any such Indebtedness of SCC permitted pursuant to
paragraph 6.01(b) and listed on Schedule 6.01) and any extensions, renewals or
refinancings thereof, provided that any such extensions, renewals or refinancing
of such Indebtedness shall be restricted to the Obligors who are obligated on
the Indebtedness being extended, renewed or refinanced;


(d)    Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;






56





--------------------------------------------------------------------------------







(e)    Indebtedness incurred in connection with Sale and Leaseback Transactions;


(f)    Indebtedness incurred after the Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets or
inventory, including Capital Lease Obligations, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred
concurrently with or within 270 days after such acquisition or the completion of
such construction or improvement;


(g)    Intercompany Indebtedness, provided that any Intercompany Indebtedness of
an Obligor owing to any Subsidiary of the Borrower which is required to be party
to the Subordination Agreement is subordinated to the Obligations in accordance
with the Subordination Terms;


(h)    Guarantees by any Subsidiary Guarantor of the EDC Indebtedness in an
aggregate principal amount not to exceed the amount of EDC Indebtedness
outstanding on the Effective Date;


(i)    Indebtedness comprised of unsecured guarantees that are expressly
subordinated to the Obligations hereunder, which guarantees are made by
Subsidiary Guarantors in respect of other Indebtedness of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $6,000,000,000 at any time;


(j)    Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;


(k)    Guarantees by any Subsidiary Guarantor of the obligations of the Borrower
under Hedging Agreements entered into with a Lender or any Affiliate of a Lender
in the ordinary course of business and not for speculative purposes;


(l)    Guarantees resulting from the endorsement of negotiable instruments in
the ordinary course of business;


(m)    Indebtedness, if any, in respect of surety, stay, customs and appeal
bonds, performance bonds and performance and completion guarantees required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Subsidiary Guarantors or their Subsidiaries or in connection
with judgments that have not resulted in an Event of Default under clause (k) of
Article VII;


(n)    Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, other Indebtedness
with respect to reimbursement-type obligations regarding workers compensation
claims and other Indebtedness in respect of bankers' acceptance, letter of
credit, warehouse receipts or similar facilities entered into in the ordinary
course of business, provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;


(o)    other Indebtedness in an aggregate principal amount that, taken together
with the aggregate amount of obligations secured by the Liens permitted under
Section 6.02(l) at the time








57





--------------------------------------------------------------------------------





of incurrence thereof (or of any extension, renewal or refinancing thereof) and
after giving effect thereto, does not exceed $250,000,000 at any time
outstanding; and


(p)    other Indebtedness (assuming all relevant commitments to lend are fully
drawn) in an aggregate principal amount that does not exceed at any time the
greater of (A) $2,000,000,000 (less the aggregate of any increase in the
Revolving Credit Commitments and outstanding principal balance of any
Incremental Term Loans, in each case, pursuant to Section 2.08(d) in excess of
$300,000,000) and (B) solely in the event the SoftBank Acquisition is
consummated and the WiMax Acquisition Date occurs, $8,000,000,000 less the
amount of Relevant Indebtedness outstanding at such time;


provided that, notwithstanding the foregoing, if, on a cumulative basis, at any
time Subsidiaries with assets or revenue greater than or equal to 5% of the
consolidated total assets or revenues of the Borrower and its Subsidiaries
(determined as of the end of the fiscal year most recently ended for which
financial statements are available) have merged with or into, or have been
consolidated with or into, SCC, then the amount of any Indebtedness described in
clause 6.01(c) above which is then outstanding shall be deemed outstanding under
Section 6.01(p); provided further that, notwithstanding anything to the contrary
herein, after the WiMax Acquisition Date, any extension, renewal or refinancing
of Existing WiMax Indebtedness shall be effected (i.e., created, incurred,
issued or assumed) by an entity that is not a Subsidiary of the Borrower.
SECTION 6.02        Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
(a)    Permitted Encumbrances;


(b)    Liens existing on the Effective Date and set forth in Schedule 6.02;


(c)    Liens securing judgments for the payment of money in an amount not
resulting (whether immediately or with the passage of time) in an Event of
Default under clause (k) of Article VII;


(d)    Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Accounts pursuant to a Permitted Securitization
and Liens resulting from the characterization of such sale as secured
Indebtedness;


(e)    Liens arising in connection with Sale and Leaseback Transactions;


(f)    Liens created after the Effective Date on fixed or capital assets or
inventory acquired, constructed or improved by the Borrower or any of its
Subsidiaries after the Effective Date and financed with Indebtedness permitted
under Section 6.01(f); provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure such Indebtedness;


(g)    any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a










58





--------------------------------------------------------------------------------





Subsidiary and (ii) there are no Liens on any other property or assets of the
Borrower or any of its Subsidiaries that secure the Indebtedness of such Person;
(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution or the commodity intermediary;


(i)    Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 and (ii) earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement;


(j)    Liens on cash collateral in favor of the Administrative Agent securing LC
Exposure of the Revolving Credit Lenders and Issuing Banks;


(k)    Liens on cash collateral in favor of (A) the counterparty to bi-lateral
letters of credit issued in respect of the FCC's Report and Order to reconfigure
the 800 MHz band, or (B) any trustee or paying agent for purposes of satisfying
any Indebtedness of the Borrower or any Subsidiary, to the extent securing any
such letters of credit with an aggregate face amount, or obligations relating to
such Indebtedness with a principal amount, not exceeding $1,200,000,000 in the
aggregate; and


(l)    additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Subsidiaries
(or securing obligations in an aggregate amount, at the time of incurrence
thereof, that taken together with the Indebtedness incurred pursuant to Section
6.01(o), does not exceed $250,000,000 at any time outstanding.


SECTION 6.03        Fundamental Changes.


(a)    Mergers and Consolidations. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:


(i)    any Person may merge with or into the Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;


(ii)    any Person (other than the Borrower) may merge with or into any
Subsidiary of the Borrower in a transaction in which the surviving entity is a
Subsidiary of the Borrower, provided that, if any such merger shall be between a
Subsidiary Guarantor and a Non-Guarantor Subsidiary, the survivor shall be or
become a Subsidiary Guarantor;










59





--------------------------------------------------------------------------------







(iii)    any Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


(iv)    any Subsidiary (other than the Borrower) may merge into any other Person
in order to effect a Disposition permitted by this Agreement.


(b)    Disposition of Assets. The Borrower and its Subsidiaries, when taken as a
whole, will not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired).


SECTION 6.04        Transactions with Affiliates. Except as expressly permitted
by this Agreement, the Borrower will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any cash or other property
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:


(i)    at prices and on terms and conditions not less favorable to the Borrower
or Subsidiary than could be obtained on an arm's-length basis from unrelated
third parties or pursuant to agreements in effect on the Effective Date, and


(ii)    transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.


SECTION 6.05        Financial Covenants.


(a)    Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter to exceed the ratio
set forth below opposite such fiscal quarter:


Fiscal Quarter
Total Indebtedness Ratio
March 31, 2013
6.25 to 1.00
June 30, 2013
6.25 to 1.00
September 30, 2013
6.25 to 1.00
December 31, 2013
6.25 to 1.00
March 31, 2014
6.25 to 1.00
June 30, 2014
6.25 to 1.00
September 30, 2014
6.00 to 1.00
December 31, 2014
6.00 to 1.00
March 31, 2015
5.50 to 1.00
June 30, 2015
5.50 to 1.00
September 30, 2015
5.25 to 1.00
December 31, 2015
5.00 to 1.00
March 31, 2016
4.75 to 1.00
June 30, 2016
4.50 to 1.00
September 30, 2016
4.25 to 1.00
December 31, 2016 and each fiscal quarter ending thereafter
4.00 to 1.00



60





--------------------------------------------------------------------------------







(b)    Total Interest Coverage Ratio. The Borrower will not permit the Total
Interest Coverage Ratio as at the last day of any fiscal quarter to be less than
the ratio set forth below opposite such fiscal quarter:


Fiscal Quarter
Interest Coverage Ratio
March 31, 2013
2.00 to 1.00
June 30, 2013
2.00 to 1.00
September 30, 2013
2.00 to 1.00
December 31, 2013
2.00 to 1.00
March 31, 2014
2.00 to 1.00
June 30, 2014
2.25 to 1.00
September 30, 2014
2.25 to 1.00
December 31, 2014
2.25 to 1.00
March 31, 2015
2.25 to 1.00
June 30, 2015
2.25 to 1.00
September 30, 2015
2.50 to 1.00
December 31, 2015
2.50 to 1.00
March 31, 2016
2.50 to 1.00
June 30, 2016
2.50 to 1.00
September 30, 2016
2.75 to 1.00
December 31, 2016 and each fiscal quarter ending thereafter
2.75 to 1.00



SECTION 6.06        Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:


(a)    any Non-Guarantor Subsidiary may make Restricted Payments to the Borrower
or any of its Subsidiaries;


(b)    any Subsidiary of the Borrower may declare and pay dividends to any
Obligor;


(c)    the Borrower and any of its Subsidiaries may declare and pay dividends
with respect to its capital stock at any time solely in additional shares of its
common stock;


(d)    the Borrower and any of its Subsidiaries may make Restricted Payments
pursuant to and in accordance with (i) stock option plans or other benefit or
compensation plans, (ii) agreements existing on the Effective Date and (iii)
agreements entered into after the Effective Date, provided that payments under
such future agreements do not exceed $5,000,000 in any fiscal year, for
directors, management or employees of the Borrower and any of its Subsidiaries
in the ordinary course of business;


(e)    the Borrower and any of its Subsidiaries may declare and pay mandatory
dividends on preferred stock;


(f)    the Borrower and its Subsidiaries may make cash payments in lieu of
issuing fractional shares in connection with the exercise of Equity Rights
convertible into or exchangeable for Equity Interests of the Borrower or its
Subsidiaries;


61





--------------------------------------------------------------------------------







(g)    so long as no Default shall have occurred and be continuing, any
Subsidiary that is not wholly-owned may make distributions payable to the other
equity holders of such Subsidiary on a pro rata basis; provided that
distributions payable by any Subsidiary that is not wholly-owned to other equity
holders in order to comply with the terms of the WiMax Agreement do not have to
be made on a pro rata basis;


(h)    Restricted Payments resulting from the cashless exercise of stock
options;


(i)    the Borrower and its Subsidiaries may issue Equity Interests in
connection with the exercise of Equity Rights arising under Indebtedness not
prohibited hereunder and convertible into or exchangeable for Equity Interests
of the Borrower or its Subsidiaries; and


(j)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower and any of its Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $100,000,000;


provided that, at any time that the Total Indebtedness Ratio is less than
2.50:1, the Borrower and its Subsidiaries may make any Restricted Payments so
long as the Total Indebtedness Ratio on a pro forma basis after giving effect to
such Restricted Payments remains less than 2.50:1; provided further, that, for
avoidance of doubt, any extension, renewal or refinancing of debt securities
that are convertible into or exchangeable for shares of capital stock (whether
common or preferred), partnership interests, membership interests in a limited
liability company (whether common or preferred), beneficial interests in a trust
or other equity ownership interests, in each case, of the Borrower or any
Subsidiary, shall be permitted under this Section 6.06 so long as such
extension, renewal or refinancing is not otherwise prohibited by this Agreement.


SECTION 6.07        Intercompany Indebtedness. The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Intercompany Indebtedness except in
the ordinary course of business and except repayments of Intercompany
Indebtedness (x) owing to any Obligor, (y) by any Obligor to any of the
Borrower's Subsidiaries to the extent that such Intercompany Indebtedness
results from the receipt and application of cash proceeds from Accounts pursuant
to the Borrower's and its Subsidiaries' ordinary cash management practices and
is consistent in all material respects with past practice and (z) of any Foreign
Subsidiary owing to any other Foreign Subsidiary.




ARTICLE VII
EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay (i) any interest on any Loan, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days or (ii) any fee or any
other amount (other than an amount referred to in clause (a) or (b)(i) of this
Article VII) payable under this Agreement, when and as the same shall






62





--------------------------------------------------------------------------------





become due and payable, and such failure shall continue unremedied for a period
of five or more Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.03, 5.09 (but solely with respect to the
requirements of any Subsidiary that would constitute a Significant Subsidiary
for the purposes of clause (a) thereof to deliver a Joinder Agreement, Accession
Agreement or proof of corporation action, incumbency opinions or other documents
contemplated therein) or Article VI (other than Section 6.04);


(e)    the Borrower or any other Obligor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Subsidiary that would not constitute a
Significant Subsidiary) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;


(f)    the Borrower (or any Subsidiary of the Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness;


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    the Borrower (or any Significant Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the




63





--------------------------------------------------------------------------------





Borrower (or any Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j)    the Borrower (or any Significant Subsidiary) shall become unable, admit
in writing or fail generally to pay its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower (or any Significant Subsidiary) to enforce any such
judgment;


(l)    an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or


(m)    the Guarantees under Section 9.14 by any Subsidiary Guarantor shall cease
to be in full force and effect, or shall be asserted in writing by any Obligor
not to be in effect or not to be legal, valid and binding obligations, other
than pursuant to a release permitted under Section 9.02;


then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to any Obligor described in clause (h) or (i) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder (including without
limitation, the obligation to provide cash collateral for Letters of Credit as
set forth in Section 2.04(i)), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
In addition to the foregoing, at any time after the occurrence and during the
continuance of an Event of Default, the Issuing Bank(s) in respect of any Letter
of Credit may at the request of the Required Lenders send a notice of
termination to the beneficiary under such Letter of Credit to the extent
permitted under the terms of such Letter of Credit.


ARTICLE VIII
THE ADMINISTRATIVE AGENT


Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this


64





--------------------------------------------------------------------------------





Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders of a particular Class, or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the other Loan Documents, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any of the other Loan Documents or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
other Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding


65





--------------------------------------------------------------------------------







paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Obligor Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Administrative Agent. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after such retiring Administrative Agent gives notice of its resignation,
then such retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.
Anything herein to the contrary notwithstanding, none of the Bookrunners, Lead
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as Lenders hereunder.


ARTICLE IX
MISCELLANEOUS


SECTION 9.01        Notices.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(i)    if to the Borrower (as Borrower or Obligor Representative), to:
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention Greg D. Block, Vice President and Treasurer
Telecopy No. 913-523-1911


66





--------------------------------------------------------------------------------









with a copy to it at:


6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: General Counsel
Telecopy No. 913-523-9802


(ii)    if to the Administrative Agent, to:
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Brian Lunger
brian.x.lunger@jpmorgan.com
Telephone No. 302-634-3103
Telecopy No. 302-634-3301


with back-up copy to it at:


500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Charles Wambua
charles.k.wambua@jpmorgan.com
Telephone No. 302-634-3817
Telecopy No. 302-634-3301


and with a copy to it at:


383 Madison Avenue, Floor 24
New York, NY, 10179
Attention: Tina Ruyter
Telephone No. 212-270-4676
Telecopy No. 212-270-5127


(iii)    if to any Lender (including any Lender in its capacity as an Issuing
Bank hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.


(b)    Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Obligor Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(c)    Modifications to Notice Provisions. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto (or, in the case of any such change by a
Lender, by notice to the Borrower and the Administrative Agent). All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


67





--------------------------------------------------------------------------------









SECTION 9.02        Waivers: Amendments.


(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the respective Issuing Bank may have had
notice or knowledge of such Default at the time.


(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:


(i)    increase any Commitment of any Lender without the written consent of such
Lender;


(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;


(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Lender affected thereby;


(iv)    change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or


(v)    change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;


provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be and (B) no consent, other than the Required
Lenders of a Class (and of each affected Lender of such Class) shall be required
to effect any of the changes referred to in clause (iii) above with respect to
such Class.
In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that
68





--------------------------------------------------------------------------------







Persons that become “Lenders” under this Agreement after such “record date”
pursuant to an assignment in accordance with Section 9.04 shall not be entitled
to participate in such consent), provided that in no event shall such “record
date” be a date more than 10 days earlier than the date such waiver, amendment
or modification is distributed to the Lenders for execution.
Anything in this Agreement to the contrary notwithstanding, (A) no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class, unless the Required Lenders of the affected
Class shall have concurred with such waiver or modification, and (B) no waiver
or modification of any provision of this Agreement or any other Loan Document
that could reasonably be expected to adversely affect the Lenders of any Class
disproportionately when compared to the Lenders of all other Classes shall be
effective against the Lenders of such Class unless the Required Lenders of such
Class shall have concurred with such waiver or modification, provided that
nothing in this clause (B) shall override any provision in this Agreement or the
other Loan Documents that expressly permits any action to be taken, or waiver to
be given, by the Required Lenders.
For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders (or, as applicable, the Required Lenders of the
relevant Class) consent to such waiver, amendment or modification as provided
above.
Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement); provided that
without the prior consent of each Lender, the Administrative Agent shall not
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Section 9.14; provided further that any Subsidiary
Guarantor shall be automatically released from its guarantee obligations under
Section 9.14 and all other obligations under the Loan Documents if such
Subsidiary Guarantor ceases to be a Subsidiary as a result of a Disposition or
other transaction permitted by this Agreement so long as (i) no Default or Event
of Default shall have occurred and be continuing, (ii) no such release shall
occur if such Subsidiary Guarantor continues to Guarantee the EDC Indebtedness
or any other Indebtedness of the Borrower unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its Guarantee of the EDC
Indebtedness and any other Indebtedness of the Borrower and (iii) the Obligor
Representative shall have given notice of such Disposition to the Administrative
Agent. The Administrative Agent shall promptly take such actions as may be
reasonably requested by the Obligor Representative to effect and evidence any
release pursuant to the foregoing.
SECTION 9.03        Expenses: Indemnity: Damage Waiver.


(a)    Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for




69





--------------------------------------------------------------------------------





payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of one counsel acting on behalf of all indemnified
persons (and, in the event of any conflict of interest, of additional counsel
for all affected indemnified persons and, if necessary, of one local counsel in
any relevant jurisdiction) the Administrative Agent, Issuing Bank or Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iv) to the extent not already reimbursed
pursuant to Section 2.16(b), all transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein.


(b)    Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Notwithstanding the foregoing, this Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. To the
extent that the Borrower fails to pay any amount required to be paid by it to
any Issuing Bank under paragraph (a) or (b) of this Section 9.03, each Revolving
Credit Lender severally agrees to pay to such Issuing Bank such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Issuing Bank in its capacity as such. Nothing herein shall be
deemed to limit the obligations of the Borrower under paragraph (b) above to
reimburse the Lenders for any payment made under this paragraph (c).


(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Obligors shall assert, and each Obligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan






70





--------------------------------------------------------------------------------





Documents or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


(e)    Payments. All amounts due under this Section 9.03 shall be payable
promptly after written demand therefor.


SECTION 9.04        Successors and Assigns.


(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affliate of the Issuing
Bank that issues any Letter of Credit, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b)    Assignments by Lenders.


(i)    Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:


(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender that is a bank or another
financial institution, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 30 days after
having acknowledged receiving notice thereof;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Incremental Term Facility to a
Lender, an Affiliate of a Lender or an Approved Fund; and


(C)each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Revolving Credit Lender's obligations in
respect of its LC Exposure.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender's Commitments of any Class (including Loans of such Class),
or Incremental Term Facility of any Class as to which there are no outstanding




71





--------------------------------------------------------------------------------







Commitments, the amount of the Commitment or Loans of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and treating related Approved Funds as one assignee for
this purpose) shall not be less than $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;


(C)    no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;


(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms required pursuant to Section 2.16(f).


(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 (subject to the
requirements of Section 2.16) and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.


(c)    Maintenance of Register by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of (and stated interest on) the Loans
and LC Disbursements held by, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower,








72





--------------------------------------------------------------------------------





any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee's completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04, any written consent to
such assignment required by said paragraph (b) and all applicable tax forms
required pursuant to Section 2.16(f), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


(e)    Participations.


(i)    Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other financial institutions (a “Participant”) in all or a
portion of such Lender's rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans held by it); provided that (A)
such Lender's obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (e)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
and requirements of, Sections 2.14, 2.15 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.17(d) as though
it were a Lender. Each Lender that sells a participation, acting solely for tax
purposes as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to the Borrower or any other Person without such
Lender's prior written consent (including, without, limitation, the identity of
any participant or any information relating to such participant's participating
interest) except to the extent that such disclosure is necessary to establish
that a Loan or other obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive, and such Lender, each Obligor and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.


(ii)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the








73





--------------------------------------------------------------------------------





sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant shall not be entitled to the benefits of Section
2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant complies with Section 2.16(f) as though it were
a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or any central bank having jurisdiction
over such Lender), and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.


(g)    No Assignments to Borrower or Affiliates. Anything in this Section 9.04
to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Disbursement held by it hereunder to the Borrower or
any of its Affiliates or Subsidiaries without the prior consent of each Lender.


SECTION 9.05        Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents, and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
any assignment or participation pursuant to Section 9.04 (with respect to
matters arising prior to such assignment or participation), the repayment of the
Loans and the payment of any other obligations under this Agreement or any other
Loan Document, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06        Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


SECTION 9.07        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of








74





--------------------------------------------------------------------------------





such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 9.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Obligors against any of and all the obligations of
the Obligors now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.08 are in addition to any other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 9.09        Governing Law: Jurisdiction; Consent to Service of Process.


(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


(b)    Submission to Jurisdiction. Each party hereto (other than any Lender that
is an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Obligor or its properties in the courts of
any jurisdiction.


(c)    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.




(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


SECTION 9.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR




75





--------------------------------------------------------------------------------





ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.


SECTION 9.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12        Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to any pledgee referred to in Section 9.04(f) or any direct
or indirect contractual counterparty in swap agreements (or to such pledgee or
contractual counterparty's professional advisor), so long as such pledgee or
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 9.12, (c) to the extent requested by any
regulatory authority or self-regulatory body, (d) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (e)
to any other party to this Agreement, (f) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (g) subject to the execution and
delivery of an agreement containing provisions substantially the same as those
of this Section 9.12, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender's investment portfolio in connection with
ratings issued with respect to such Lender, (i) with the consent of the Obligors
or (j) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Obligors. Unless specifically prohibited by
applicable law or court order, each Lender and the Administrative Agent shall,
prior to disclosure thereof, notify the Obligor Representative of any request
for disclosure of any Information (A) by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or (B) pursuant to legal process (including agency subpoenas) and, at
the expense of the Obligors, will cooperate with reasonable efforts by the
Obligors to seek a protective order or other assurances that confidential
treatment will be accorded such Information.


For the purposes of this Section 9.12, “Information” means all information
received from the Obligor Representative relating to the Obligors or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Obligors after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13        USA PATRIOT Act. Each Lender hereby notifies the Obligors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law








76





--------------------------------------------------------------------------------





October 26, 2001)), it may be required to obtain, verify and record information
that identifies the Obligors, which information includes the names and addresses
of the Obligors and other information that will allow such Lender to identify
the Obligors in accordance with said Act. The U.S. Federal Tax Identification
No. of the Borrower is 48-0457967.


SECTION 9.14        Guarantee.


(a)    The Guarantee. The Subsidiary Guarantors hereby unconditionally jointly
and severally guarantee, as primary obligor and not merely as surety, to each of
the Guaranteed Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Subsidiary Guarantors hereby
further unconditionally jointly and severally agree that (i) if the Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Obligations, the Subsidiary Guarantors will promptly
pay the same upon receipt of written demand for payment thereof, without any
other demand or notice whatsoever, and (ii) in the case of any extension of time
of payment or renewal of any of the Obligations, the Obligations will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
continuing guaranty and is a guaranty of payment and not merely of collection,
and shall apply to all Obligations whenever arising.


(b)    Acknowledgments, Waivers and Consents. Each Subsidiary Guarantor agrees
that its obligations under this Section 9.14 shall, to the fullest extent
permitted by applicable law, be primary, absolute, irrevocable and unconditional
under any and all circumstances and shall apply to any and all Obligations now
existing or in the future arising. Without limiting the foregoing, each
Subsidiary Guarantor agrees that:


(i)    Guarantee Absolute. The occurrence of any one or more of the following
shall not affect, limit, reduce, discharge or terminate the liability of such
Subsidiary Guarantor hereunder, which shall remain primary, absolute,
irrevocable and unconditional as described above:


(A)    Any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;


(B)    any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;


(C)    any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;


(D)    any settlement, compromise, release, liquidation or enforcement by any of
the Guaranteed Parties of any of the Obligations;


(E)    the giving by any of the Guaranteed Parties of any consent to the merger
or consolidation of, the sale of substantial assets by, or other restructuring
or termination














77





--------------------------------------------------------------------------------





of the corporate existence of, any Obligor or any other Person, or to any
disposition of any shares by any Obligor or any other Person;


(F)    any proceeding by any of the Guaranteed Parties against any Obligor or
any other Person or in respect of any collateral for any of the Obligations, or
the exercise by any of the Guaranteed Parties of any of their rights, remedies,
powers and privileges under the Loan Documents, regardless of whether any of the
Guaranteed Parties shall have proceeded against or exhausted any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Agreement;


(G)    the entering into any other transaction or business dealings with any
Obligor, or any other Person; or


(H)    any combination of the foregoing.


(ii)    Waiver of Defenses. The liability of the Subsidiary Guarantors and the
rights, remedies, powers and privileges of the Guaranteed Parties hereunder
shall not be affected, limited, reduced, discharged or terminated, and each
Subsidiary Guarantor hereby expressly waives to the fullest extent permitted by
law any defense now or in the future arising, by reason of:


(A)    the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;


(B)    any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Subsidiary Guarantor relating thereto;


(C)    the illegality, invalidity or unenforceability of any other guaranty of
or insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;


(D)    the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.14, by reason of the payment thereof);


(E)    any failure of any of the Guaranteed Parties to marshal assets, to
exhaust any collateral for any of the Obligations, to pursue or exhaust any
right, remedy, power or privilege it may have against any Obligor or any other
Person, or to take any action whatsoever to mitigate or reduce the liability of
any Subsidiary Guarantor under this Agreement, the Guaranteed Parties being
under no obligation to take any such action notwithstanding the fact that any of
the Obligations may be due and payable and that any Obligor may be in default of
its obligations under any Loan Document;


(F)    any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations:


(G)    any failure of any of the Guaranteed Parties to file or enforce a claim
in any bankruptcy, insolvency, reorganization or other proceeding with respect
to any Person;








78





--------------------------------------------------------------------------------







(H)    any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;


(I)    any action taken by any of the Guaranteed Parties that is authorized by
this paragraph (b) or otherwise in this Agreement or by any other provision of
any Loan Document, or any omission to take any such action;


(J)    any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Guaranteed Party's rights with
respect thereto; or


(K)    any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.


(iii)    Waiver of Set-off and Counterclaim, Etc. Each Subsidiary Guarantor
expressly waives, to the fullest extent permitted by law, for the benefit of
each of the Guaranteed Parties, any right of set-off and counterclaim with
respect to payment of its obligations hereunder, and all diligence, presentment,
demand for payment or performance, notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor and all other notices or demands
whatsoever, and any requirement that any of the Guaranteed Parties exhaust any
right, remedy, power or privilege or proceed against any Obligor under this
Agreement or any other Loan Document or other agreement or instrument referred
to herein or therein, or against any other Person, and all notices of acceptance
of this Agreement or of the existence, creation, incurring or assumption of new
or additional Obligations. Each Subsidiary Guarantor further expressly waives
the benefit of any and all statutes of limitation, to the fullest extent
permitted by applicable law.


(iv)    Other Waivers. Each Subsidiary Guarantor expressly waives, to the
fullest extent permitted by law, for the benefit of each of the Guaranteed
Parties, any right to which it may be entitled:


(A)    that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Subsidiary Guarantor;


(B)    to require that any Obligor be sued and all claims against such Obligor
be completed prior to an action or proceeding being initiated against such
Subsidiary Guarantor; and


(C)    to have its obligations hereunder be divided among the Subsidiary
Guarantors, such that each Subsidiary Guarantor's obligation would be less than
the full amount claimed.


(c)    Reinstatement. The obligations of each Subsidiary Guarantor under this
Section 9.14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Obligors or any other Person in
respect of the Obligations is rescinded or must otherwise be restored by any
holder of any of the Obligations, whether as a result of any bankruptcy,
insolvency or reorganization proceeding or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Guaranteed
Parties on demand for all out-of-pocket costs and expenses (including






79





--------------------------------------------------------------------------------





out-of-pocket fees of counsel) incurred by them in connection with such
rescission or restoration, including any such out-of-pocket costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or the like under any bankruptcy, insolvency,
reorganization or similar law.


(d)    Subrogation. Each Subsidiary Guarantor agrees that, until the final
payment in full of all Obligations and the expiration or termination of the
Commitments and all Letters of Credit under this Agreement, such Subsidiary
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Subsidiary Guarantor of its obligations hereunder, whether
by subrogation, reimbursement, contribution or otherwise, against any Obligor or
any other Person or any collateral for any of the Obligations.


(e)    Remedies. Each Subsidiary Guarantor agrees that, as between such
Subsidiary Guarantor and the Guaranteed Parties, the obligations of any Obligor
under this Agreement and the other Loan Documents may be declared to be
forthwith due and payable as provided therein (and shall become automatically
due and payable in the circumstances provided therein) for purposes of paragraph
(a) of this Section 9.14, notwithstanding any bar, stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against such Obligor, and that, in the event
of such declaration (or such obligations becoming automatically due and
payable), such obligations shall forthwith become due and payable by such
Subsidiary Guarantor for purposes of said paragraph (a) of this Section 9.14.


(f)    Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any of the Obligations, each other Subsidiary Guarantor
shall, on written demand of such Excess Funding Subsidiary Guarantor (but
subject to the immediately following sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor's Pro Rata
Subsidiary Guarantor Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Subsidiary Guarantor) of the Excess Subsidiary Guarantor Payment (as
defined below) in respect of such Obligations. The payment obligation of a
Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Subsidiary Guarantor
shall not exercise any right or remedy with respect to such excess until payment
in full of all of the Obligations.


For purposes of this paragraph (f), (i) “Excess Funding Subsidiary Guarantor”
means a Subsidiary Guarantor that has paid an amount in excess of its Pro Rata
Subsidiary Guarantor Share of the Obligations, (ii) “Excess Subsidiary Guarantor
Payment” means the amount paid by an Excess Funding Subsidiary Guarantor in
excess of its Pro Rata Subsidiary Guarantor Share of the Obligations and (iii)
“Pro Rata Subsidiary Guarantor Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Subsidiary Guarantor (excluding any
shares of stock of any other Subsidiary Guarantor) exceeds the amount of all the
debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities of all of the Subsidiary Guarantors (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Subsidiary Guarantors under the Loan Documents), determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the date
hereof, as of the date hereof, and (B) with respect




80





--------------------------------------------------------------------------------





to any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor
becomes a Subsidiary Guarantor hereunder.
(g)    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under paragraph (a) of
this Section 9.14 would otherwise, taking into account the provisions of
paragraph (f) of this Section 9.14, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.14, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Guaranteed Party or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.


(h)    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.14, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.14 shall remain
in full force and effect until the termination of the Commitments and payment in
full of all Obligations (other than (x) obligations under Hedge Agreements not
yet due and payable and (y) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination or cash collateralization
of all Letters of Credit. Each Qualified ECP Guarantor intends that this Section
9.14 constitute, and this Section 9.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[remainder of page intentionally left blank; signature pages follow]
























81





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


SPRINT NEXTEL CORPORATION, as Borrower
By:
/s/ Greg D. Block
 
Name: Greg D. Block
 
Title: Vice President and Treasurer

















































































[Credit Agreement]





--------------------------------------------------------------------------------









GUARANTORS:


ENTERPRISE COMMUNICATIONS PARTNERSHIP


By: SprintCom ECP I, L.L.C.,
its General Partner


By:     /s/ Greg D. Block                    
Name: Greg D. Block
Title: Vice President and Treasurer


By: SprintCom ECP II, L.L.C.,
its General Partner


By:     /s/ Greg D. Block                
Name: Greg D. Block
Title: Vice President and Treasurer
                            
PHILLIECO EQUIPMENT AND REALTY
                     COMPANY, L.P.


By PhillieCo Sub, L.P.,
its General Partner




By:     /s/ Greg D. Block                
Name: Greg D. Block
Title. Vice President and Treasurer




C FON CORPORATION    
UNITED TELECOMMUNICATIONS, INC.




By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Assistant Treasurer






















[Credit Agreement]





--------------------------------------------------------------------------------









GUARANTORS CONTINUED:


ACI 900, Inc.
AGW Leasing Company, Inc.
AirGate PCS, Inc.
AirGate Service Company, Inc.
Alamosa (Delaware), Inc.
Alamosa (Wisconsin) Properties, LLC
Alamosa Delaware GP, LLC
Alamosa Holdings, Inc.
Alamosa Holdings, LLC
Alamosa Limited, LLC
Alamosa Missouri Properties, LLC
Alamosa Missouri, LLC
Alamosa PCS Holdings, Inc.
Alamosa PCS, Inc.
Alamosa Properties, LP
Alamosa Wisconsin GP, LLC
Alamosa Wisconsin Limited Partnership
American PCS Communications, LLC
American PCS, L.P.
American Personal Communications Holdings, Inc.
American Telecasting, Inc.
APC PCS, LLC
APC Realty and Equipment Company, LLC
ASC Telecom, Inc.
Assurance Wireless of South Carolina, LLC
Atlanta MDS Co., Inc.
Bluebottle USA Holdings L.P.
Bluebottle USA Investments L.P.
Boost Mobile, LLC
Boost Worldwide, Inc.
Caroline Ventures, Inc.
Dial Call Midwest, Inc.
Domestic USF Corp.


By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer












[Credit Agreement]





--------------------------------------------------------------------------------





GUARANTORS CONTINUED:


EQF Holdings, LLC
Falcon Administration, L.L.C.
FCI 900, Inc.
G & S Television Network, Inc.
Georgia PCS Leasing, LLC
Georgia PCS Management, L.L.C.
Gulf Coast Wireless Limited Partnership
Helio LLC
Independent Wireless One Corporation
Independent Wireless One Leased Realty Corporation
IWO Holdings, Inc.
LCF, Inc.
Los Angeles MDS Company, Inc.
Louisiana Unwired, LLC
Machine License Holding, LLC
MinorCo, L.P.
NCI 700, Inc.
NCI 900 Spectrum Holdings, Inc.
New York MDS, Inc.
Nextel 220 License Acquisition Corp.
Nextel 700 Guard Band Corp.
Nextel Boost Investment, Inc.
Nextel Boost of California, LLC
Nextel Boost of New York, LLC
Nextel Boost of Texas, LLC
Nextel Boost of the Mid-Atlantic, LLC
Nextel Boost South, LLC
Nextel Boost West, LLC
Nextel Broadband, Inc.
Nextel Communications of the Mid-Atlantic, Inc.
Nextel Communications, Inc.
Nextel Data Investments 1, Inc.
Nextel Finance Company
Nextel License Acquisition Corp.
Nextel License Holdings 1, Inc.
Nextel License Holdings 2, Inc.
Nextel License Holdings 3, Inc.




By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer








[Credit Agreement]





--------------------------------------------------------------------------------







GUARANTORS CONTINUED:


Nextel License Holdings 4, Inc.
Nextel of California, Inc.
Nextel of New York, Inc.
Nextel of Texas, Inc.
Nextel Operations, Inc.
Nextel Partners Equipment LLC
Nextel Partners of Upstate New York, Inc.
Nextel Partners Operating Corp.
Nextel Partners, Inc.
Nextel Retail Stores, LLC
Nextel South Corp.
Nextel Systems Corp.
Nextel Unrestricted Relocation Corp.
Nextel West Corp.
Nextel West Services, LLC
Nextel WIP Corp.
Nextel WIP Expansion Corp.
Nextel WIP Expansion Two Corp.
Nextel WIP Lease Corp.
Nextel WIP License Corp.
Northern PCS Services, LLC
NPCR, Inc.
NPFC, Inc.
PCS Leasing Co., L.P.
People's Choice TV Corp.
PhillieCo Partners I, L.P.
PhillieCo Partners II, L.P.
PhillieCo Sub, L.P.
PhillieCo, L.P.
Private Trans-Atlantic Telecommunications System (N.J.) Inc.
Private Transatlantic Telecommunications System, Inc.
San Francisco MDS, Inc.
SGV Corporation
SIHI New Zealand Holdco, Inc.
S-N GC GP, Inc.




By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer










[Credit Agreement]





--------------------------------------------------------------------------------









GUARANTORS CONTINUED:


S-N GC Holdco, LLC
S-N GC LP Holdco, Inc.
SN Holdings (BR I) LLC
SN UHC 1, Inc.
SN UHC 2, Inc.
SN UHC 3, Inc.
SN UHC 4, Inc.
SN UHC 5, Inc.
Southwest PCS Properties, LLC
Southwest PCS, L.P.
Sprint Asian American, Inc.
Sprint Capital Corporation
Sprint Communications Company L.P.
Sprint Communications Company of New Hampshire, Inc.
Sprint Communications Company of Virginia, Inc.
Sprint Corporation
Sprint Corporation (Inactive)
Sprint Credit General, Inc.
Sprint Credit Limited, Inc.
Sprint eBusiness, Inc.
Sprint Enterprise Mobility, Inc.
Sprint Enterprise Network Services, Inc.
Sprint Enterprises, L.P.
Sprint eWireless, Inc.
Sprint Global Venture, Inc.
Sprint Healthcare Systems, Inc.
Sprint HoldCo, LLC
Sprint International Communications Corporation
Sprint International Holding, Inc.
Sprint International Incorporated
Sprint International Network Company LLC
Sprint Iridium, Inc.
Sprint Licensing, Inc.
Sprint Mexico, Inc.
Sprint Nextel Aviation, Inc.
Sprint Nextel Holdings (ME) Corp.


By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer








[Credit Agreement]





--------------------------------------------------------------------------------









GUARANTORS CONTINUED:


Sprint PCS Assets, L.L.C.
Sprint PCS Canada Holdings, Inc.
Sprint PCS License, L.L.C.
Sprint Solutions, Inc.
Sprint Spectrum Equipment Company, L.P.
Sprint Spectrum Holding Company, L.P.
Sprint Spectrum L.P.
Sprint Spectrum Realty Company, L.P.
Sprint TELECENTERs Inc.
Sprint Telephony PCS, L.P.
Sprint Ventures, Inc.
Sprint Wavepath Holdings, Inc.
Sprint WBC of New York, Inc
Sprint/United Management Company
SprintCom ECP I, L.L.C.
SprintCom ECP II, L.L.C.
SprintCom Equipment Company L.P.
SprintCom, Inc
STE 14 Affiliate LLC
SWGP, L.L.C.
SWLP, L.L.C.
SWV Eight, Inc.
SWV Five, Inc.
SWV Four, Inc.
SWV One Telephony Partnership
SWV One, Inc.
SWV Seven, Inc.
SWV Six, Inc.
SWV Three Telephony Partnership
SWV Three, Inc.
SWV Two Telephony Partnership
SWV Two, Inc.
TDI Acquisition Corporation
Texas Telecommunications, LP
Texas Unwired
Tower Parent Corp.
Transworld Telecommunications, Inc.


By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer






[Credit Agreement]





--------------------------------------------------------------------------------







GUARANTORS CONTINUED:


UbiquiTel Inc.
UbiquiTel Leasing Company
UbiquiTel Operating Company
UCOM, Inc.
Unrestricted Extend America Investment Corp.
Unrestricted Subscriber Equipment Leasing Company, Inc.
Unrestricted Subsidiary Funding Company
Unrestricted UMTS Funding Company
US Telecom of New Hampshire, Inc.    
US Telecom, Inc.
US Unwired Inc.
USST of Texas, Inc.
UT Transition Corporation
Utelcom, Inc.
Velocita Wireless Holding Corp.
Velocita Wireless Holding, LLC
Via/Net Companies
Virgin Mobile USA, Inc.
Virgin Mobile USA, L.P.
VMU GP, LLC
VMU GP1, LLC
Washington Oregon Wireless Properties, LLC
Washington Oregon Wireless, LLC
Wavepath Holdings, Inc.
Wireless Broadcasting Systems of America, Inc.
Wireless Cable of Florida, Inc.
Wireless Leasing Co., Inc.
WirelessCo, L.P.
Wireline Leasing Co., Inc.




By:     /s/ Greg D. Block                


Name: Greg D. Block
Title: Vice President and Treasurer


























[Credit Agreement]





--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuing Bank and as Lender
By:
 
/s/ Tiny Ruyter
 
Name: Tiny Ruyter
 
Title: Executive Director

























































































[Credit Agreement]





--------------------------------------------------------------------------------







CITIBANK, N.A.,
as Issuing Bank and as Lender
By:
 
/s/ Maureen P. Maroney
 
Name: Maureen P. Maroney
 
Title: Vice President

























































































[Credit Agreement]







--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as Issuing Bank and as Lender
By:
 
/s/ Christopher T. Ray
 
Name: Christopher T. Ray
 
Title: Director





























































































[Credit Agreement]





--------------------------------------------------------------------------------









BARCLAYS BANK PLC,
as Issuing Bank and as Lender
By:
 
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Vice President





























































































[Credit Agreement]





--------------------------------------------------------------------------------







Credit Agricole Corporate and Investment Bank,
as Lender
By:
 
/s/ Tanya Grossley
 
Name: Tanya Crossley
 
Title: Managing Director
 
 
By:
 
 
/s/ Kestrina Budina
 
Name: Kestrina Budina
 
Title: Director











































































[Credit Agreement]





--------------------------------------------------------------------------------









DEUTSCHE BANK AG NEY YORK BRANCH,
as Lender
By:
 
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President
 
 
By:
 
 
/s/ Ross Levitsky
 
Name: Ross Levitsky
 
Title: Managing Director









































































[Credit Agreement]





--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as Lender
By:
 
/s/ Mark Walton
 
Name: Mark Walton
 
Title: Authorized Signatory































































































[Credit Agreement]





--------------------------------------------------------------------------------







Royal Bank of Canada,
as Lender
By:
 
/s/ Edward Valderrama
 
Name: Edward Valderrama
 
Title: Authorized Signatory































































































[Credit Agreement]





--------------------------------------------------------------------------------







The Bank of Nova Scotia,
as Lender
By:
 
/s/ Thane Rattew
 
Name: Thane Rattew
 
Title: Managing Director























































































[Credit Agreement]





--------------------------------------------------------------------------------









WELLS FARGO BANK, N.A.,
as Issuing Bank and as Lender
By:
 
/s/ Reginald M. Goldsmith III
 
Name: Reginald M. Goldsmith III
 
Title: Managing Director





























































































[Credit Agreement]





--------------------------------------------------------------------------------





Schedule 3.06
Disclosed Matters


1.
Sprint Nextel has identified seven former manufactured gas plant sites in
Nebraska, not currently owned or operated by it, that may have been owned or
operated by entities acquired by Centel Corporation, formerly a subsidiary of
Sprint Nextel and now a subsidiary of CenturyLink. Sprint Nextel and CenturyLink
have agreed to share the environmental liabilities arising from these former
manufactured gas plant sites. Three sites (Norfolk, Columbus and Beatrice) are
part of ongoing settlement negotiations and are subject to administrative
consent orders with the Environmental Protection Agency (“EPA”). The Norfolk
site has had a remedy selected pursuant to an order with the EPA and a new order
with the EPA is currently being negotiated. Centel has entered into agreements
with other potentially responsible parties to share costs or allocate
responsibilities in connection with five of the seven sites, including an
agreement with Black Hills Energy pursuant to which Black Hills Energy has taken
full responsibility for two sites (Blair and Plattsmouth) which have since been
enrolled in the State of Nebraska's voluntary cleanup program. The two remaining
sites have had no regulatory action by the EPA or the NDEQ. Sprint Nextel is
working to assess the scope and nature of remaining potential responsibility,
which is not expected to be material.






--------------------------------------------------------------------------------







Schedule 3.12


Subsidiaries








Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
 
 
 
 
 
Alamosa Holdings, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
AirGate PCS, Inc.
Delaware Corporation
Alamosa Holdings, Inc.
Yes
100
AGW Leasing Company, Inc.
Delaware Corporation
AirGate PCS, Inc.
Yes
100
AirGate Service Company, Inc.
Delaware Corporation
AirGate PCS, Inc.
Yes
100
Alamosa PCS Holdings, Inc.
Delaware Corporation
Alamosa Holdings, Inc.
Yes
100
Alamosa (Delaware), Inc.
Delaware Corporation
Alamosa PCS Holdings, Inc.
Yes
100
Alamosa Holdings, LLC
Delaware Limited Liability Company
Alamosa (Delaware), Inc.
Yes
100
Alamosa PCS, Inc.
Delaware Corporation
Alamosa Holdings, LLC
Yes
100
Alamosa Wisconsin GP, LLC
Wisconsin Limited Liability Company
Alamosa PCS, Inc.
Yes
100
Alamosa (Wisconsin) Properties, LLC
Wisconsin Limited Liability Company
Alamosa Wisconsin Limited Partnership
Yes
100
Alamosa Limited, LLC
Delaware Limited Liability Company
Alamosa PCS, Inc.
Yes
100
Texas Telecommunications, LP
Texas Limited Partnership
Alamosa Limited, LLC/ Alamosa Delaware GP, LLC
Yes
99/1
Alamosa Properties, LP
Texas Limited Partnership
Texas Telecommunications, LP/ Alamosa Delaware GP, LLC
Yes
99/1
Alamosa Delaware GP, LLC
Delaware Limited Liability Company
Alamosa PCS, Inc.
Yes
100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Alamosa Wisconsin Limited Partnership
Wisconsin Limited Partnership
Alamosa PCS, Inc./ Alamosa Wisconsin GP, LLC
Yes
99/1
Alamosa Missouri, LLC
Missouri Limited Liability Company
Alamosa Holdings, LLC
Yes
100
Alamosa Missouri Properties, LLC
Missouri Limited Liability Company
Alamosa Missouri, LLC
Yes
100
Washington Oregon Wireless, LLC
Oregon Limited Liability Company
Alamosa Holdings, LLC
Yes
100
 
 
 
 
 
Washington Oregon Wireless Properties, LLC
Delaware Limited Liability Company
Washington Oregon Wireless, LLC
Yes
100
SWLP, L.L.C.
Oklahoma Limited Liability Company
Alamosa Holdings, LLC
Yes
100
Southwest PCS, L.P.
Oklahoma Limited Partnership
SWLP, L.L.C./SWGP, L.L.C.
Yes
99/1
Southwest PCS Properties, LLC
Delaware Limited Liability Company
Southwest PCS, L.P.
Yes
100
American Telecasting, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SN UHC 3, Inc.
Delaware Corporation
People’s Choice TV Corp.1
Yes
54.55
Atlanta MDS Co., Inc.
Georgia Corporation
Sprint Nextel Corporation
Yes
100
SN UHC 2, Inc.
Delaware Corporation
Sprint WBC of New York, Inc.2
Yes
41.91
Caroline Ventures, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
C FON Corporation
Delaware Corporation
Sprint Nextel Corporation
Yes
100
        ________________________________


       1 American Telecasting, Inc. (29.06%)., People’s Choice TV Corp.
(54.55%), G & S Television Network, Inc. (1.38%), Sprint Wavepath Holdings, Inc.
(3.34%), Transworld Telecommunications, Inc. (0.81%), Wavepath Holdings, Inc.
(10.54%), Wireless Cable of Florida, Inc. (0.32%)
     2 Sprint WBC of New York, Inc. (41.91%), Atlanta MDS Co., Inc. (4.42%), Los
Angeles MDS Company, Inc. (8.59%), New York MDS, Inc. (21.58%), San Francisco
MDS, Inc. (4.18%), Via/Net Companies (19.32%)








--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Collie Acquisition Corp.
Delaware Corporation
Sprint Nextel Corporation
No
100
iPCS, Inc.
Delaware Corporation
Sprint Nextel Corporation
No
100
Bright PCS Holdings, Inc.
Delaware Corporation
iPCS, Inc.
No
100
Bright Personal Communications Services, LLC
Ohio Limited Liability Company
Bright PCS Holdings, Inc.
No
100
iPCS Wireless, Inc.
Delaware Corporation
iPCS, Inc.
No
100
iPCS Equipment, Inc.
Delaware Corporation
iPCS Wireless, Inc.
No
100
Horizon Personal Communications, Inc.
Ohio Corporation
iPCS, Inc.
No
100
IWO Holdings, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Independent Wireless One Corporation
Delaware Corporation
IWO Holdings, Inc.
Yes
100
Independent Wireless One Leased Realty Corporation
Delaware Corporation
Independent Wireless One Corporation
Yes
100
Los Angeles MDS Company, Inc.
California Corporation
Sprint Nextel Corporation
Yes
100
New York MDS, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Nextel Communications, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Dial Call Midwest, Inc.
Delaware Corporation
Nextel Communications, Inc.
Yes
100
NCI 900 Spectrum Holdings, Inc.
Delaware Corporation
Nextel Communications, Inc.
Yes
100
ACI 900, Inc.
Delaware Corporation
NCI 900 Spectrum Holdings, Inc.
Yes
100
Velocita Wireless Holding Corp.
Delaware Corporation
NCI 900 Spectrum Holdings, Inc.
Yes
100
Machine License Holding, LLC
Delaware Limited Liability Company
Velocita Wireless Holding Corp./ Velocita Wireless Holding, LLC
Yes
96.17/ 3.83
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Velocita Wireless Holding, LLC
Delaware Limited Liability Company
Velocita Wireless Holding Corp.
Yes
100
Nextel Finance Company
Delaware Corporation
Nextel Communications, Inc.
Yes
100
FCI 900, Inc.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel of California, Inc.
Delaware Corporation
Nextel Finance Company
Yes
100
Boost Mobile, LLC
Delaware Limited Liability Company
Nextel of California, Inc.
Yes
100
Nextel Boost of California, LLC
Delaware Limited Liability Company
Nextel of California, Inc.
Yes
100
Nextel Communications of the Mid-Atlantic, Inc.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel Boost of the Mid-Atlantic, LLC
Delaware Limited Liability Company
Nextel Communications of the Mid-Atlantic, Inc.
Yes
100
Nextel License Acquisition Corp.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel of New York, Inc.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel Boost of New York, LLC
Delaware Limited Liability Company
Nextel of New York, Inc.
Yes
100
Nextel Operations, Inc.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel Retail Stores, LLC
Delaware Limited Liability Company
Nextel Operations, Inc.
Yes
100
Nextel South Corp.
Georgia Corporation
Nextel Finance Company
Yes
100
Nextel Boost South, LLC
Delaware Limited Liability Company
Nextel South Corp.
Yes
100
Nextel License Holdings 1, Inc.
Delaware Corporation
Nextel South Corp.
Yes
100
Nextel License Holdings 3, Inc.
Delaware Corporation
Nextel South Corp.
Yes
100
Nextel Systems Corp.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel of Texas, Inc.
Texas Corporation
Nextel Finance Company
Yes
100
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Nextel Boost of Texas, LLC
Delaware Limited Liability Company
Nextel of Texas, Inc.
Yes
100
Nextel West Corp.
Delaware Corporation
Nextel Finance Company
Yes
100
Nextel Boost West, LLC
Delaware Limited Liability Company
Nextel West Corp.
Yes
100
Nextel West Services, LLC
Delaware Limited Liability Company
Nextel West Corp.
Yes
100
Nextel License Holdings 2, Inc.
Delaware Corporation
Nextel West Corp.
Yes
100
Nextel License Holdings 4, Inc.
Delaware Corporation
Nextel West Corp.
Yes
100
Nextel of Puerto Rico, Inc.
Puerto Rico Corporation
Nextel Finance Company
No
100
Nextel License Holdings 5, Inc.
Puerto Rico Corporation
Nextel of Puerto Rico, Inc.
No
100
Sprint Nextel Holdings (ME) Corp.
Delaware Corporation
Nextel Communications, Inc.
Yes
100
Tower Parent Corp.
Delaware Corporation
Nextel Communications, Inc.
Yes
100
Unrestricted Subsidiary Funding Company
Delaware Corporation
Nextel Communications, Inc.
Yes
100
Nextel 220 License Acquisition Corp.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
Nextel Broadband, Inc.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
Nextel Data Investments 1, Inc.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
Nextel Unrestricted Relocation Corp.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
Nextel 700 Guard Band Corp.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
SN UHC 1, Inc.
Delaware Corporation
Unrestricted Subsidiary Funding Company
Yes
100
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Sprint HoldCo, LLC
Delaware Limited Liability Company
SN UHC 1, Inc. 3
Yes
54.75
Unrestricted UMTS Funding Company
Delaware Corporation
Nextel Communications, Inc.
Yes
100
Domestic USF Corp.
Delaware Corporation
Nextel Communications, Inc.
Yes
100
Falcon Administration, L.L.C.
Washington Limited Liability Company
Domestic USF Corp.
Yes
100
Nextel WIP Corp.
Delaware Corporation
Domestic USF Corp.
Yes
100
Nextel Partners, Inc.
Delaware Corporation
Nextel WIP Corp.
Yes
100
Nextel Partners Operating Corp.
Delaware Corporation
Nextel Partners, Inc.
Yes
100
Nextel Partners of Upstate New York, Inc.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel WIP Expansion Corp.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel WIP Expansion Two Corp.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel WIP Lease Corp.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel WIP License Corp.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
NPCR, Inc.
Delaware Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel Partners Equipment LLC
Nevada Limited Liability Company
NPCR, Inc.
Yes
100
NPFC, Inc.
Nevada Corporation
Nextel Partners Operating Corp.
Yes
100
Nextel Boost Investment, Inc.
Delaware Corporation
Domestic USF Corp.
Yes
100
 
























































              ________________________________


       3  SN UHC 1, Inc. (54.75%), SN UHC 3, Inc. (30.79%), SN UHC 2, Inc.
(2.99%), SN UHC 4, Inc. (11.36%), SN UHC 5, Inc., (0.12%)








--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Boost Worldwide, Inc.
Delaware Corporation
Nextel Boost Investment, Inc.
Yes
100
NCI 700, Inc.
Delaware Corporation
Domestic USF Corp.
Yes
100
Sprint Nextel Aviation, Inc.
Delaware Corporation
Domestic USF Corp.
Yes
100
Unrestricted Extend America Investment Corp.
Delaware Corporation
Domestic USF Corp.
Yes
100
Unrestricted Subscriber Equipment Leasing Company, Inc.
Delaware Corporation
Domestic USF Corp.
Yes
100
People’s Choice TV Corp.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
G & S Television Network, Inc.
Michigan Corporation
People’s Choice TV Corp.
Yes
100
Pin Drop Insurance, Ltd.
Bermuda limited company
Sprint Nextel Corporation
No
100
San Francisco MDS, Inc.
California Corporation
Sprint Nextel Corporation
Yes
100
S-N GC GP, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Gulf Coast Wireless Limited Partnership
Louisiana Limited Partnership
S-N GC HoldCo, LLC/ S-N GC GP, Inc.
Yes
98/2
S-N GC LP HoldCo, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
S-N GC HoldCo, LLC
Delaware Limited Liability Company
S-N GC LP HoldCo, Inc./ S-N GC GP, Inc.
Yes
99/1
SPCS Caribe Inc.
Puerto Rico Corporation
Sprint Nextel Corporation
No
100
Sprint Asian American, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Capital Corporation
Delaware Corporation
Sprint Nextel Corporation
Yes
100
EQF Holdings, LLC
Delaware Limited Liability Company
Sprint Capital Corporation
Yes
100
SprintCom, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
SprintCom ECP I, L.L.C.
Delaware Limited Liability Company
SprintCom, Inc.
Yes
100
Enterprise Communications Partnership
Georgia General Partnership
SprintCom ECP I, L.L.C./ SprintCom ECP II, L.L.C.
Yes
50/50
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
SprintCom ECP II, L.L.C.
Delaware Limited Liability Company
SprintCom, Inc.
Yes
100
STE 14 Affiliate LLC
Delaware Limited Liability Company
SprintCom, Inc./ SprintCom Equipment Company L.P.
Yes
85/15
Sprint Corporation
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Corporation (Inactive)
Missouri Corporation
Sprint Nextel Corporation
Yes
100
Sprint Credit General, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Credit Limited, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint eBusiness, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Enterprise Mobility, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Sprint Enterprise Network Services, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint eWireless, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Healthcare Systems, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint International Holding, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
SIHI Mexico S. de R.L. de C.V.
Mexican limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
99.9/0.1
SIHI New Zealand Holdco, Inc.
Kansas Corporation
Sprint International Holding, Inc.
Yes
100
Sprint International New Zealand
New Zealand unlimited liability company
SIHI New Zealand Holdco, Inc.
No
100
SIHI Scandinavia AB
Sweden limited liability company
Sprint International Holding, Inc.
No
100
Sprint Brasil Servicos de Telecomunicacoes Ltda.
Brazil limited liability company
Sprint International do Brasil Ltda./ Sprint International Holding, Inc.
No
>99.9/<. 01
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Sprint Hong Kong Limited
Hong Kong private limited company
Sprint International Holding, Inc./ Sprint International Incorporated
No
50/50
Sprint International Argentina SRL
Argentina private limited company
Sprint International Holding, Inc./ Sprint International Incorporated
No
90/10
Sprint International Australia Pty. Limited
Australia limited company
Sprint International Holding, Inc.
No
100
Sprint International Austria GmbH
Austria limited liability company
Sprint International Holding, Inc.
No
100
Sprint International Chile Limitada
Chile limited liability partnership
Sprint International Holding, Inc./ Sprint International Incorporated
No
99.9/0.1
Sprint International Colombia Ltda.
Colombia limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
> 99.9/<0.1
Sprint International Communications Canada ULC
Nova Scotia Unlimited Liability Company
Sprint International Holding, Inc.
No
100
Sprint International Communications Singapore Pte. Ltd.
Singapore private limited company
Sprint International Holding, Inc.
No
100
Sprint International do Brasil Ltda.
Brazil limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
50/50
Sprint International Holding, Inc. – Japanese Branch Office
Japan (foreign JBO)
Sprint International Holding, Inc.
No
100
Sprint International Holding, Inc. – Shanghai Representative Office
China (foreign SRO)
Sprint International Holding, Inc.
No
100
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Sprint International Japan Corp.
Japan corporation
Sprint International Holding, Inc.
No
100
Sprint International Korea
Korea limited liability company
Sprint International Holding, Inc.
No
100
Sprint International Norway AS
Norway private limited liability company
Sprint International Holding, Inc.
No
100
Sprint International Spain, S.L.
Spain limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
98/2
Sprint International Taiwan Limited
Taiwan private limited company
Sprint International Holding, Inc.
No
100
Sprint International Venezuela, S.R.L.
Venezuela limited liability company
Sprint International Holding, Inc.
No
100
Sprint Telecom India Private Limited
India Joint Venture
Sprint International Holding, Inc.
No
74
 
 
 
 
 
SprintLink Belgium BVBA
Belgium private limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
99.96/.04
SprintLink Denmark ApS
Denmark private limited liability company
Sprint International Holding, Inc.
No
100
SprintLink France SAS
France limited liability company
Sprint International Holding, Inc.
No
100
SprintLink Germany GmbH
Germany limited liability company
Sprint International Holding, Inc.
No
100
Sprintlink India Private Limited
India private limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
> 99.99/<.01
 
 
 
 
 






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
SprintLink International Philippines, Inc.
Philippines Corporation
Sprint International Holding, Inc
No
100
SprintLink International (Switzerland) GmbH
Switzerland limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
95/5
SprintLink Ireland Limited
Ireland limited company
Sprint International Holding, Inc.
No
100
SprintLink Italy S.r.l.
Italy limited liability company
Sprint International Holding, Inc./ Sprint International Incorporated
No
99/1
SprintLink Netherlands B.V.
Netherlands private limited liability company
Sprint International Holding, Inc.
No
100
Sprintlink Poland sp.z o.o
Poland limited liability company
Sprint International Holding, Inc.
No
99/1
SprintLink UK Limited
United Kingdom limited company
Sprint International Holding, Inc.
No
100
Sprint Mexico, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint PCS Canada Holdings, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Solutions, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Sprint TELECENTERs, Inc.
Florida Corporation
Sprint Nextel Corporation
Yes
100
Sprint/United Management Company
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Sprint Ventures, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Virgin Mobile USA, L.P.
Delaware Limited Partnership
Bluebottle USA Holdings L.P.4
Yes
52.6459
Sprint Wavepath Holdings, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
         ____________________________________


          4 Bluebottle USA Holdings L.P. (52.6459%), Virgin Mobile USA, Inc..
(30.7028%), Sprint Ventures, Inc. (16.6508%), VMU GP1, LLC (.0005%) - each
economic interest; VMU GP1 (100% voting interest)












--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
Wavepath Holdings, Inc.
Delaware Corporation
Sprint Wavepath Holdings, Inc./ Transworld Telecommunications, Inc.
Yes
62.5/37.5
Sprint WBC of New York, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV Eight, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV Three Telephony Partnership
Delaware General Partnership
SWV Seven, Inc./SWV Eight, Inc.
Yes
78/22
Sprint Telephony PCS, L.P.
Delaware Limited Partnership
Sprint Spectrum Holding Company, L.P /SWV Three Telephony Partnership
Yes
59.2/40.8
Sprint PCS License, L.L.C.
Delaware LLC
Sprint Telephony PCS, L.P.
Yes
100
PCS Leasing Co., L.P.
Delaware Limited Partnership
Sprint Telephony PCS, L.P./ Sprint Spectrum Holding Company, L.P.
Yes
51/49
SWV Five, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
PhillieCo Partners I, L.P.
Delaware Limited Partnership
Sprint Enterprises, L.P.
Yes
47.1
PhillieCo Sub, L.P.
Delaware Limited Partnership
PhillieCo Partners I, L.P./ PhillieCo Partners II, L.P.
Yes
99/1
PhillieCo, L.P.
Delaware Limited Partnership
PhillieCo Partners I, L.P./ PhillieCo Partners II, L.P.
Yes
99/1
PhillieCo Equipment & Realty Company, L.P.
Delaware Limited Partnership
PhillieCo Partners I, L.P./ PhillieCo Partners II, L.P.
Yes
99/1
PhillieCo Partners II, L.P.
Delaware Limited Partnership
Sprint Enterprises, L.P.
Yes
47.1
SWV Four, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV Two Telephony Partnership
Delaware General Partnership
SWV Four, Inc./ SWV Three, Inc.
Yes
99/1
MinorCo, L.P.
Delaware Limited Partnership
Sprint Enterprises, L.P.
Yes
40
            _____________________________________
 
        5 Sprint Enterprises, L.P. (47.1%), SWV Five, Inc. (35.3%), SWV Four,
Inc. (17.6%)
         6 Sprint Enterprises, L.P. (47.1%), SWV Five, Inc. (35.3%), SWV Four,
Inc. (17.6%)
        7 SWV One Telephony Partnership (15%), SWV Two Telephony Partnership
(15%), SWV Six, Inc. (30%), Sprint Enterprises, L.P. (40%)








--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
American PCS Communications, LLC
Delaware Limited Liability Company
American PCS, L.P./ American Personal Communications Holdings, Inc.
Yes
> 99/<1
APC PCS, LLC
Delaware Limited Liability Company
American PCS Communications, LLC/ American Personal Communications Holdings,
Inc.
Yes
> 99/<1
APC Realty and Equipment Company, LLC
Delaware Limited Liability Company
American PCS Communications, LLC/ American Personal Communications Holdings,
Inc.
Yes
> 99/<1
American Personal Communications Holdings, Inc.
Delaware Corporation
American PCS, L.P.
Yes
100
Sprint Spectrum Equipment Company, L.P.
Delaware Limited Partnership
Sprint Spectrum L.P./MinorCo, L.P.
Yes
> 99/<1
Sprint Spectrum L.P.
Delaware Limited Partnership
Sprint Spectrum Holding Company, L.P./MinorCo, L.P.
Yes
> 99/<1
Northern PCS Services, LLC
Minnesota Limited Liability Company
Sprint Spectrum L.P.
Yes
100
Sprint Spectrum Realty Company, L.P.
Delaware Limited Partnership
Sprint Spectrum L.P./ MinorCo, L.P.
Yes
> 99/<1
WirelessCo, L.P.
Delaware Limited Partnership
Sprint Spectrum L.P./ MinorCo, L.P.
Yes
> 99/<1






--------------------------------------------------------------------------------











Name






Jurisdiction and Type of Organization






Immediate Parent(s)






Guarantor?


Ownership
Interest/Voting
Rights of
Immediate
Parent (%)
 
 
 
 
 
American PCS, L.P.
Delaware Limited Partnership
Sprint Spectrum Holding Company, L.P./MinorCo, L.P.
Yes
> 99/<1
Wireless Leasing Co., Inc.
Delaware Corporation
SWV Six, Inc.8
Yes
30
SWV One, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV One Telephony Partnership (see SWV Two, Inc.)
Delaware General Partnership
SWV Two, Inc./SWV One, Inc.
Yes
99/1
SWV Seven, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV Six, Inc.
Colorado Corporation
Sprint Nextel Corporation
Yes
100
SWV Three, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SWV Two, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
TDI Acquisition Corporation
Delaware Corporation
Sprint Nextel Corporation
Yes
100
SN UHC 4, Inc. (see SN UHC 4, Inc. subs below; see endnote)
Delaware Corporation
TDI Acquisition Corporation/ Wireless Broadcasting Systems of America, Inc.
Yes
95.04/4.96
Wireless Broadcasting Systems of America, Inc.
Delaware Corporation
TDI Acquisition Corporation
Yes
100
Transworld Telecommunications, Inc.
Pennsylvania Corporation
Sprint Nextel Corporation
Yes
100
UbiquiTel Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
UbiquiTel Operating Company
Delaware Corporation
UbiquiTel Inc.
Yes
100
UbiquiTel Leasing Company
Delaware Corporation
UbiquiTel Operating Company
Yes
100
UCOM, Inc.
Missouri Corporation
Sprint Nextel Corporation
Yes
100
 




























































              ________________________________


          8 SWV Four, Inc. (14.85%), SWV One, Inc. (0.15%), SWV Six, Inc. (30%),
SWV Three, Inc. (0.15%), SWV Two, Inc. (14.85%), UCOM, Inc. (19.60%), US
Telecom, Inc. (20.40%)


SN UHC 5, Inc.
Delaware Corporation
US Telecom, Inc.9
Yes
58.98
Sprint Communications Company L.P.
Delaware Limited Partnership
US Telecom, Inc.10
Yes
58.98
Sprint Communications Company of New Hampshire, Inc.
New Hampshire Corporation
Sprint Communications Company L.P.
Yes
100
Sprint Communications Company of Virginia, Inc.
Virginia Corporation
Sprint Communications Company L.P.
Yes
100
Sprint Licensing, Inc.
Kansas Corporation
Sprint Communications Company L.P.
Yes
100
USST of Texas, Inc.
Texas Corporation
Sprint Communications Company L.P.
Yes
100
SprintCom Equipment Company L.P.
Delaware Limited Partnership
US Telecom, Inc./UbiquiTel Inc.
Yes
51/49
Sprint Enterprises, L.P.
Delaware Limited Partnership
US Telecom, Inc./UbiquiTel Inc.
Yes
51.01/48.99
Sprint Spectrum Holding Company, L.P.
Delaware Limited Partnership
Sprint Enterprises, L.P.11
Yes
40
Wireline Leasing Co., Inc. (see US Telecom, Inc.)
Delaware Corporation
US Telecom, Inc.12
Yes
58.98
SGV Corporation
Kansas Corporation
Sprint Global Venture, Inc.
Yes
100
US Telecom, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
ASC Telecom, Inc.
Kansas Corporation
US Telecom, Inc.
Yes
100
LCF, Inc.
California Corporation
US Telecom, Inc.
Yes
100
Sprint Iridium, Inc.
Kansas Corporation
US Telecom, Inc.
Yes
100




















































            __________________________________


         9 UCOM, Inc. (34.14%), US Telecom, Inc. (58.98%), Sprint International
Communications Corporation (1.94%), Utelcom, Inc. (4.94%)
         10 UCOM, Inc. (34.14%), US Telecom, Inc. (58.98%), Sprint International
Communications Corporation (1.94%), Utelcom, Inc. (4.94%)
         11 Sprint Enterprises, L.P. (40%), SWV Six, Inc. (30%), SWV One
Telephony Partnership (15%), SWV Two Telephony Partnership (15%)
         12 UbiquiTel Inc. (34.14%), US Telecom, Inc. (58.98%), Sprint
International Communications Corporation (1.94%), Utelcom, Inc. (4.94%)


United Telecommunications, Inc.
Delaware Corporation
US Telecom, Inc.
Yes
100
US Telecom of New Hampshire, Inc.
New Hampshire Corporation
US Telecom, Inc.
Yes
100
US Unwired Inc.
Louisiana Corporation
Sprint Nextel Corporation
Yes
100
Louisiana Unwired, LLC
Louisiana Limited Liability Company
US Unwired Inc.
Yes
100
Georgia PCS Management, L.L.C.
Georgia Limited Liability Company
Louisiana Unwired, LLC
Yes
100
Georgia PCS Leasing, LLC
Georgia Limited Liability Company
Georgia PCS Management, L.L.C.
Yes
100
Texas Unwired (see US Unwired Inc.)
Louisiana General Part
Louisiana Unwired, LLC/ US Unwired Inc.
Yes
80/20
UT Transition Corporation (Inactive)
Delaware Corporation
Sprint Nextel Corporation
Yes
100
Utelcom, Inc.
Kansas Corporation
Sprint Nextel Corporation
Yes
100
Private TransAtlantic Telecommunications System, Inc.
Delaware Corporation
Utelcom, Inc.
Yes
100
Private Trans-Atlantic Telecommunications System (N.J.) Inc.
New Jersey Corporation
Private TransAtlantic Telecommunications System, Inc.
Yes
100
Sprint International Incorporated
Delaware Corporation
Utelcom, Inc.
Yes
100
Sprint Global Venture, Inc. (see UCOM, Inc.)
Kansas Corporation
Sprint International Incorporated
Yes
86
Sprint International Caribe, Inc.
Puerto Rico corporation
Sprint International Incorporated
No
100
            


























































            _________________________________
 
       13 Sprint International Incorporated (86%), Sprint International
Communications Corporation (13%), UCOM, Inc., US Telecom, Inc. and Utelcom, Inc.
(<1%)


Sprint International Communications Corporation
Delaware Corporation
Sprint International Incorporated
Yes
100
Sprint International Network Company LLC
Delaware Limited Liability Company
Sprint International Communications Corporation
Yes
100
Sprint International Incorporated – Beijing Representative Office
China (foreign BRO)
Sprint International Incorporated
No
100
Via/Net Companies
Nevada Corporation
Sprint Nextel Corporation
Yes
100
Virgin Mobile USA, Inc.
Delaware Corporation
Sprint Nextel Corporation
Yes
100
VMU GP, LLC
Delaware Limited Liability Company
Virgin Mobile USA, Inc.
Yes
100
Bluebottle USA Investments L.P.
Delaware Limited Partnership
Virgin Mobile USA, Inc.14
Yes
99.999
Bluebottle USA Holdings L.P.
Delaware Limited Partnership
Bluebottle USA Investments L.P.15
Yes
99.470
VMU GP1, LLC
Delaware Limited Liability Company
Bluebottle USA Holdings L.P.
Yes
100
Assurance Wireless of South Carolina, LLC
Delaware Limited Liability Company
Virgin Mobile USA, L.P.
Yes
100
Helio LLC
Delaware Limited Liability Company
Virgin Mobile USA, L.P.
Yes
100
Wireless Cable of Florida, Inc.
Florida Corporation
Sprint Nextel Corporation
Yes
100
SWGP, L.L.C.
Oklahoma Limited Liability Company
Alamosa Holdings, LLC
Yes
100






























































              ____________________________________


         14 Virgin Mobile USA, Inc. (99.999%), VMU GP, LLC (.001%) - economic
interests; VMU GP, LLC (100% voting interest)
           15 Bluebottle USA Investments L.P. (99.470%), Virgin Mobile USA, Inc.
(0.53%) - economic interests; Bluebottle USA Investments L.P. (100% voting
interest)


SN Holdings (BR I) LLC
Delaware Limited Liability Company
Sprint International Holding, Inc.
Yes
100
Sprint PCS Assets, L.L.C.
Delaware Limited Liability Company
Sprint Telephony PCS, L.P.
Yes
100
STC One LLC
Delaware Limited Liability Company
Sprint PCS Assets, L.L.C.
No
100
STC Two LLC
Delaware Limited Liability Company
SprintCom, Inc./Sprintcom Equipment CompanyL.P.
No
75/25
STC Three LLC
Delaware Limited Liability Company
APC Realty and Equipment Company, LLC
No
100
STC Four LLC
Delaware Limited Liability Company
PhillieCo, L.P.
No
100
STC Five LLC
Delaware Limited Liability Company
Sprint Spectrum Equipment Company, L.P.
No
100
STC Six Company
Delaware Statutory Trust
STC Five LLC
No
100






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






Schedule 6.01
Existing Subsidiary Indebtedness as of the Effective Date


Obligor
Description
Maturity
Amount 
($ Millions)
 
 
 
 
Subsidiary Guarantors
Guarantee of Sprint Nextel Corporation 9.000% Notes
11/15/2018
3,000
Subsidiary Guarantors
Guarantee of Sprint Nextel Corporation 7.000% Notes
3/1/2020
1,000
 
 
 
 
Sprint Capital Corporation
6.900% Senior Notes
5/1/2019
1,729
Sprint Capital Corporation
6.875% Senior Notes
11/15/2028
2,475
Sprint Capital Corporation
8.750% Senior Notes
3/15/2032
2,000
 
 
 
 
iPCS, Inc.
First Lien Sr. Secured Fl. R. Notes
5/1/2013
300
iPCS, Inc.
Second Lien Sr. Secured Fl. R. Notes
5/1/2014
181
 
 
 
 
Various Subsidiaries
EKN Secured Equipment Facility
3/30/2017
429
Various Subsidiaries
Capital Leases and Other
 
72
Various Subsidiaries
Accounting Adjustments (Premiums, Discounts, Etc.)
 
(27)
 
 
 
 
 
Total Existing Subsidiary Indebtedness:
 
$11,159
 
 
 
 
Various Subsidiaries
Tower Financing Obligation
1/15/2030
697
Various Subsidiaries
Tower Transaction Leases - Deferred Rental Income
 
745

Schedule 6.02
Existing Liens as of the Effective Date
Description
Maturity
 
Amount 
($ Millions)
 
 
 
 
EKN Secured Equipment Facility
3/30/2017
 
429
Capital Leases
 
 
71
Mortgage (UbiquiTel)
 
 
1
Tower Financing Obligation
1/15/2030
 
697
iPCS, Inc. First Lien Sr. Secured Fl. R. Notes
5/1/2013
 
300
iPCS, Inc. Second Lien Sr. Secured Fl. R. Notes
5/1/2014
 
181
 
 
 
 
Total Existing Liens:
 
 
$1,679



EXHIBIT A
[Form of Assignment and Assumption]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:    _________________________________________________


2.    Assignee:    _________________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:    Sprint Nextel Corporation



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of February [28], 2013 among
Sprint Nextel Corporation, the Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders, and the other agents parties
thereto



______________________________
1 Select as applicable.




Assignment and Assumption


- 2 -


6.    Assigned Interest:    
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned2
Percentage Assigned of Commitment/Loans3
CUSIP Number (if any)
Revolving Credit Commitment
$
$
%
 
Term Loan
$
$
%
 



[7.
Trade Date:    ____________________________]4 



Effective Date:
_______________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]









































_______________________________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made
between the Trade Date and Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be
determined as of the Trade Date.


Assignment and Assumption
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
 
Title:





Consented to and Accepted:
JPMORGAN CHASE BANK, N.A. as
Administrative Agent
 
By:
 
 
 
Title:



Consented to:
SPRINT NEXTEL CORPORATION,
as Borrower
 
By:
 
 
 
Title:



[Add consents of Issuing Banks, if applicable]




Assignment and Assumption
- 4 -
ANNEX 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made by any Obligor in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements, if any, to be an Assignee eligible under the Credit Agreement to
acquire the Assigned Interest (subject to receipt of such consents as may be
required under the Credit Agreement), (iii) it is not a Defaulting Lender, (iv)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements of Sprint Nextel Corporation delivered thereunder, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Lender, attached to the Assignment and
Assumption is properly completed and executed documentation prescribed by
applicable law as will permit payments to be made under the Credit Agreement
without withholding or at a reduced rate; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
Assignment and Assumption




- 5 -
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.














































Assignment and Assumption




EXHIBIT B


[Form of Joinder Agreement]


JOINDER AGREEMENT


JOINDER AGREEMENT (this “Agreement”) dated as of _____________ __, ____ by [NAME
OF SUBSIDIARY], a ___________ [corporation/limited liability company/
partnership] (the “Additional Guarantor”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent under the Credit Agreement referred to below (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).


Sprint Nextel Corporation (“Sprint Nextel”), the Subsidiary Guarantors and
Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
are parties to a Credit Agreement dated as of February [28], 2013 (as amended,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).
As contemplated by Section 5.09 of the Credit Agreement, to induce the Lenders
to enter into the Credit Agreement, and to extend credit thereunder, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor has agreed to become a party to
the Credit agreement as a “Subsidiary Guarantor” thereunder and to guarantee the
Obligations.
Accordingly, the parties hereto agree as follows:
Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Joinder. As of the date hereof, the Additional Guarantor hereby
agrees that it shall become a “Subsidiary Guarantor” under and for all purposes
of the Credit Agreement and will be bound by all terms, conditions and duties
applicable to a Subsidiary Guarantor under the Credit Agreement and the other
Loan Documents, and without limiting the generality of the foregoing and in
furtherance thereof, the Additional Guarantor hereby:
(a)    unconditionally jointly and severally with the other Subsidiary
Guarantors guarantees, as primary obligor and not merely as surety, to each of
the Guarantied Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations in the same manner and to the same
extent as is provided in Section 9.14 of the Credit Agreement; and
(b)    agrees to be bound by all covenants, agreements and obligations of a
Subsidiary Guarantor pursuant to the Credit Agreement and all other Loan
Documents to which it is or becomes a party.
Section 3. Representations and Warranties. Sprint Nextel hereby represents and
warrants to the Lenders and the Administrative Agent that the representations
and warranties set forth in Article III of the Credit Agreement are true and
correct on the date hereof with respect to the Additional Guarantor and
obligations of the Additional Guarantor under this Agreement, as if each
reference in such Article to the Loan Documents included reference to this
Agreement.


Joinder Agreement
- 7 -
Section 4. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.














































Joinder Agreement
IN WITNESS WHEREOF, Sprint Nextel and the Additional Guarantor have caused this
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.


[NAME OF SUBSIDIARY]
 
By:
 
 
 
Name:
 
Title:



SPRINT NEXTEL CORPORATION
By:
 
 
 
Name:
 
Title:



Accepted and agreed by:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:
 
 
 
Name:
 
Title:





















Joinder Agreement
EXHIBIT C
[Form of Subordination Agreement]
SUBORDINATION AGREEMENT
SUBORDINATION AGREEMENT dated as of February [28], 2013 among SPRINT NEXTEL
CORPORATION (“Sprint Nextel”) (the “Borrower”) and each entity listed under
“SUBSIDIARIES” on the signature pages hereto.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions.
1.01.    Defined Terms. Capitalized terms used but not otherwise defined herein
have the meanings given to them in the Credit Agreement dated as of February
[28], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors parties
thereto, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). In addition, the following terms shall
have the following meanings:
“Obligor” has the meaning assigned to that term in the Credit Agreement.
“Senior Default” means a “Default” as pursuant to clause (a), (b), (g), (h), (i)
(j) or (k) of Article VII of the Credit Agreement or an “Event of Default”
pursuant to clause (c), (d), (e), (f), (1) or (m) of Article VII of the Credit
Agreement.
“Senior Obligations” means all principal, premium, interest, fees, expenses and
other obligations of the Obligors outstanding and owed from time to time to the
Guaranteed Parties under the Credit Agreement and the other Loan Documents,
including without limitation any interest accruing after the commencement of the
proceedings referred to in Section 2.02 below, whether or not such interest is
an allowed claim in such proceeding.
“Sprint Party” means each party to this Agreement from time to time (excluding,
for the avoidance of doubt, the Administrative Agent, which is an express third
party beneficiary of this Agreement).
“Sprint Party Representative” means the Borrower, in its capacity as Sprint
Party Representative pursuant to Section 1.03.
“Subordinated Creditor” has the meaning assigned to such term in Section 2.01.
“Subordinated Indebtedness” has the meaning assigned to such term in Section
2.01.
“Subordinated Loan Documents” has the meaning assigned to such term in Section
2.01.
“Subordination Terms” has the meaning assigned to such term in Section 2.01.
1.02.    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and


Subordination Agreement
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections and Exhibits shall be construed to refer to
Sections of, and Exhibits to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
1.03.    Appointment of the Borrower as Sprint Party Representative. For
purposes of this Agreement, each Sprint Party (i) authorizes the Borrower to
make such requests, give such notices or furnish such certificates to the
Administrative Agent or any Lender as may be required or permitted by this
Agreement for the benefit of such Sprint Party and (ii) authorizes the
Administrative Agent and each Lender to treat such requests, notices,
certificates or consents made, given or furnished by the Borrower to have been
made, given or furnished by the applicable Sprint Party for purposes of this
Agreement. The Administrative Agent and each Lender shall be entitled to rely on
each such request, notice, certificate or consent made, given or furnished by
the Sprint Party Representative pursuant to the provisions of this Agreement as
being made, given or furnished on behalf of, and with the effect of irrevocably
binding, such Sprint Party. Each warranty, covenant, agreement and undertaking
made on its behalf by the Sprint Party Representative shall be deemed for all
purposes to have been made by each Sprint Party and shall be binding upon and
enforceable against each Sprint Party to the same extent as if the same had been
made directly by each Sprint Party.
Section 2.    Subordination Terms. The Sprint Parties hereby agree as follows:
2.01.    Subordination. All principal, premium (if any), interest, fees,
expenses and other indebtedness or obligations of any Obligor outstanding and
owed from time to time to any Sprint Party (collectively, “Subordinated
Indebtedness”), as the documentation evidencing such Subordinated Indebtedness
shall from time to time be successively amended, extended, renewed, increased,
modified, restated, supplemented or refinanced (the “Subordinated Loan
Documents”) is subordinated and subject in right of payment to the Senior
Obligations, such that the holders of the Senior Obligations shall be entitled
to receive payment in full in cash of the amounts constituting the Senior
Obligations before any holder from time to time of Subordinated Indebtedness
(together with its successors, transferees and assigns, each a “Subordinated
Creditor”) is entitled to receive any payment on account of the Subordinated
Indebtedness and, in that connection, unless and until the principal of,
premium, and interest on, and all other amounts in respect of, all Senior
Obligations shall have been paid in full in cash:
(a)    no payment on account of the principal of, premium or interest on, or any
other amount in respect of, this Agreement, any Subordinated Loan Document or
any judgment with respect hereto or thereto (and no payment on account of the
purchase or redemption or other acquisition in respect of the Subordinated
Indebtedness) shall be made by or on behalf of the Obligor; and
(b)    no Subordinated Creditor shall (i) ask, demand, sue for, accelerate or
take or receive from any Obligor, by set-off or in any other manner, any payment
on account of the principal of, premium or interest on, or any other amount in
respect of, this Agreement or the




Subordination Agreement
Subordinated Loan Documents or (ii) seek any other remedy allowed at law or in
equity against any Obligor for breach of such Obligor’s obligations hereunder or
thereunder;
provided that, notwithstanding anything to the contrary set forth in the
provisions of this Section 2.01 (these “Subordination Terms”), so long as no
Senior Default has occurred and is continuing the Obligors may make, and each
Subordinated Creditor shall be entitled to receive and retain from time to time,
payments of Subordinated Indebtedness to the extent permitted under Section 6.07
of the Credit Agreement.
2.02.    Actions upon Dissolution. In the event of any dissolution or winding up
or total or partial liquidation or reorganization of any Obligor, whether
voluntary or involuntary or in bankruptcy, insolvency, receivership or other
proceedings, then upon any payment or distribution of assets of any Obligor of
any kind or character, whether in cash, property or securities, to any of its
creditors (including without limitation a Subordinated Creditor) of any amounts
(including without limitation interest, indemnities and fees) due or to become
due, all Senior Obligations shall first be paid in full in cash before the
holders of the Subordinated Indebtedness shall be entitled to retain any assets
so paid or distributed in respect of the Subordinated Indebtedness (for
principal, premium, interest or otherwise) and, to that end, the holders of the
Senior Obligations shall be entitled to receive for application in payment
thereof any payment or distribution of any kind or character, whether in cash or
property or securities that would, but for these Subordination Terms, be paid or
delivered to a Subordinated Creditor. If a Subordinated Creditor shall have
failed to file claims or proofs of claim with respect to the Subordinated
Indebtedness at least 30 days prior to the deadline for any such filing, the
Administrative Agent (on behalf of the Lenders) is hereby irrevocably authorized
to vote and file proofs of claim and otherwise to act with respect to the
Subordinated Indebtedness as the Administrative Agent may deem appropriate in
its reasonable discretion. Each Subordinated Creditor shall provide to the
Administrative Agent (on behalf of the Lenders) all information and documents
necessary to present claims or seek enforcement as aforesaid and will duly and
promptly take such action as the Administrative Agent (on behalf of the Lenders)
may request to collect the Subordinated Indebtedness for the account of the
Administrative Agent (on behalf of the Lenders) and to file appropriate claims
or proofs of claim with respect thereto. If the Administrative Agent (on behalf
of the Lenders) does not exercise its right to vote the Subordinated
Indebtedness or otherwise act in any such reorganization proceeding as set forth
in this Section 2.02 (including the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), no Subordinated Creditor shall take any action or vote in any way so
as to contest (a) the validity or enforceability of any of the Loan Documents,
(b) the rights and duties of the Administrative Agent and the Lenders
established in any of the Loan Documents or (c) the validity or enforceability
of the subordination provisions set forth in this Agreement.
2.03.    Subrogation. Subject to the payment in full in cash of all Senior
Obligations (or with respect to any Senior Obligations constituting Letters of
Credit, such Letters of Credit having been cash collateralized in accordance
with Section 2.04 of the Credit Agreement), each Subordinated Creditor shall be
subrogated to the rights of the Administrative Agent (on behalf of the Lenders)
to receive payments and distributions of cash, property and securities
applicable to the Senior Obligations until the principal of, and interest on,
and all other amounts in respect of, the Subordinated Indebtedness shall be paid
in full. For purposes of such subrogation, no payments or distributions to the
Administrative Agent or the Lenders of any cash, property or securities to which
the Subordinated Creditor would be entitled except for these Subordination
Terms, and no payments over pursuant to these Subordination Terms to the
Administrative Agent or the Lenders by a Subordinated Creditor, shall, as
between such Subordinated Creditor, its creditors (other than the Administrative
Agent and the Lenders), and the Obligors, be deemed to be a payment or
distribution by any Obligor to or on account of the Senior Indebtedness.






Subordination Agreement


2.04.    Turnover by Subordinated Creditors. If any payment or distribution of
any character, whether in cash, securities or other property, in respect of this
Agreement or the Subordinated Loan Documents shall be received by a Subordinated
Creditor in contravention of these Subordination Terms, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, (i) the holders of the Senior Obligations (or their
representatives) and (ii) the lender under the EDC Credit Agreement, ratably
according to the respective aggregate amounts remaining unpaid thereon, to the
extent necessary to pay all Senior Obligations and all obligations under the EDC
Credit Agreement in full in cash.
2.05.    No Petition. So long as any Senior Obligation is outstanding, no
Subordinated Creditor shall commence, or join with any creditor (other than any
Person to whom Senior Obligations are owed) in commencing, or directly or
indirectly cause any Obligor to commence, or assist any Obligor in commencing,
any proceeding referred to in Section 2.02 above.
2.06.    No Effect. These Subordination Terms shall not be affected by (i) any
amendment or modification of, or addition or supplement to, the Credit Agreement
or any other Loan Document, (ii) any exercise or non-exercise of any right,
power or remedy under or in respect of the Credit Agreement or any other Loan
Document or (iii) any waiver, consent, release, extension, renewal,
modification, delay, or other action, inaction or omission in respect of the
Credit Agreement or any other Loan Document.
2.07.    Continuation. The provisions of these Subordination Terms constitute a
continuing agreement and shall (i) remain in full force and effect until the
Credit Agreement has been terminated and all Senior Obligations have been paid
in full in cash (or with respect to any Senior Obligations constituting Letters
of Credit, such Letters of Credit having been cash collateralized in accordance
with Section 2.04 of the Credit Agreement), (ii) be binding upon each
Subordinated Creditor, the Obligors and the other parties hereto and their
respective successors, transferees and assignees and (iii) inure to the benefit
of, and be enforceable by, the Administrative Agent (on behalf of the Lenders).
These Subordination Terms and this Agreement shall automatically, and without
further action, terminate and have no further force or effect as to each Sprint
Party when the Credit Agreement has been terminated and the Senior Obligations
have been paid in full in cash (or with respect to any Senior Obligations
constituting Letters of Credit, such Letters of Credit have been cash
collateralized in accordance with Section 2.04 of the Credit Agreement).
2.08.    No Impairment; Automatic Restoration. The foregoing provisions are
solely for the purpose of defining the relative rights of the holders of the
Senior Obligations on the one hand and the Subordinated Creditors on the other
hand, and nothing herein shall impair, as between the Obligors and the
Subordinated Creditors, the obligations of the Obligors, which are unconditional
and absolute, to pay to the Subordinated Creditors the principal of and interest
owing hereunder in accordance with the terms hereof. These Subordination Terms
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Obligor in respect of the Senior Obligations is
rescinded or must be otherwise restored by any holder of any of the Senior
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
2.09.    Legend. Until the Senior Obligations have been paid in full in cash,
each of the Subordinated Loan Documents at all times shall contain in a
conspicuous manner a legend substantially in the following form:
THE OBLIGATIONS OF [____] UNDER THIS AGREEMENT ARE SUBJECT AND SUBORDINATED TO
THE OBLIGATIONS OF THE OBLIGORS UNDER THE CREDIT AGREEMENT DATED AS OF FEBRUARY
[28], 2013 (AS AMENDED, EXTENDED, RENEWED,


Subordination Agreement
INCREASED, MODIFIED, RESTATED, SUPPLEMENTED OR REFINANCED FROM TIME TO TIME)
AMONG SPRINT NEXTEL CORPORATION, AS BORROWER, THE SUBSIDIARY GUARANTORS PARTIES
THERETO, THE LENDERS PARTIES THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT, AND THE OTHER LOAN DOCUMENTS RELATING THERETO.
2.10.    Amendment. Without the prior written consent of the Administrative
Agent, these Subordination Terms may not be amended, supplemented or otherwise
modified.
2.11.    Successors Bound. If any Subordinated Creditor assigns or otherwise
transfers any Subordinated Indebtedness to any person or entity, such
Subordinated Creditor shall cause such assignee or transferee to agree to, and
be bound by, these Subordination Terms.
Section 3.    Representations. Each of the parties hereto represents and
warrants, as to itself, that it has duly authorized, executed and delivered this
Agreement and that this Agreement is the legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditor’s rights and subject to general equitable principles.
Section 4.    Assignment. This Agreement may not be assigned by any party hereto
to any other entity without the prior written consent of the Administrative
Agent, and any such assignment without such consent shall be deemed null and
void.
Section 5.    Effective Date; Entire Agreement. This Agreement shall be
effective on and from the date of execution of the Agreement; provided that, if
applicable law requires approval of this Agreement by a governmental agency or
commission before it can become effective, upon such approval this Agreement
shall become effective as heretofore provided. Once this Agreement becomes
effective, it shall constitute the entire agreement between the parties and
shall supersede, replace and terminate any and all previous agreements between
the parties relating to the subject matter of this Agreement.
In the event that all of the capital stock or other Equity Interests of any
Sprint Party is sold or otherwise disposed of or liquidated in compliance with
the Credit Agreement, such Sprint Party shall be released from these
Subordination Terms and this Agreement automatically and without further action,
and these Subordination Terms and this Agreement shall, as to each such Sprint
Party, terminate and have no further force or effect (it being understood and
agreed that the sale of one or more Persons that own, directly or indirectly,
all of the Equity Interests of any Sprint Party shall be deemed to be a sale of
such Sprint Party for purposes of this Section 5).
Section 6.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.
6.01.    Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF (I) THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK, (II) THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK OR (III) THE UNITED STATES
FOR THE DISTRICT OF COLUMBIA, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE




Subordination Agreement
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AT ITS
ADDRESS PURSUANT TO SECTION 10, SUCH SERVICE TO BECOME EFFECTIVE FIVE DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE OBLIGORS IN ANY OTHER COURT OR TRIBUNAL HAVING
JURISDICTION.
6.02.    Venue. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS OR ANY LOAN DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN THE FOREGOING SECTION 6.01 AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
6.03.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS OR ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
Section 7.    Amendment. Except as otherwise provided herein, this Agreement can
be modified only by a written amendment duly signed by persons authorized to
sign agreements on behalf of the parties and by the Administrative Agent, and
shall not be modified by any courses of dealing or trade usage.
Section 8.    Waiver. No failure on the part of the Administrative Agent to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.
Section 9.    Severability. Each party hereto expressly agrees that it is not
the intention of any party hereto to violate public policy or state or federal
statutory or common laws and applicable regulations and that if any sentence,
paragraph, clause or combination thereof in this Agreement is in violation of
the same or is required to be changed to comply with same, such paragraph,
clause or sentence, or combination of the same shall be inoperative and the
remainder of this Agreement shall remain binding upon the parties herein.
Section 10.    Notices.
10.01.    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a)    if to the Sprint Party Representative, to it at 6200 Sprint Parkway,
Overland Park, Kansas, Attention: Greg D. Block, Vice President and Treasurer
(Telecopy No. 913-794-1530),






Subordination Agreement
with a copy to it at 6200 Sprint Parkway, Overland Park, Kansas 66251,
Attention: General Counsel (Telecopy No. 913-523-9802); and
(b)    if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A., Loan and Agency Services


500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Brian Lunger
brian.x.lunger@jpmorgan.com
Telephone No. 302-634-3103
Telecopy No. 302-634-3301


with back-up copy to it at:


500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Charles Wambua
charles.k.wambua@jpmorgan.com
Telephone No. 302-634-3817
Telecopy No. 302-634-3301


and with a copy to it at:


383 Madison Avenue, Floor 24
New York, NY, 10179
Attention: Tina Ruyter
Telephone No. 212-270-4676
Telecopy No. 212-270-5127


10.02.    Electronic Notification. Notices and other communications to the
Administrative Agent or the Sprint Party Representative may be delivered or
furnished by electronic communications pursuant to procedures approved by it.
The Administrative Agent or the Sprint Party Representative may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.03.    Modifications to Notice Provisions. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
Section 11.    Obligations of Obligors Unaffected. The obligations of the
Borrowers and the Subsidiary Guarantors under the Loan Documents are absolute
and shall be unaffected by this Agreement.
Section 12.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.




Subordination Agreement


Section 13.    Third Party Beneficiary. The parties hereto hereby agree that the
Administrative Agent shall be an express third party beneficiary of the
agreements contained in this Agreement and the Administrative Agent shall have
the right to enforce any of the rights granted to it hereunder.
Section 14.    Accession Agreement. If, after the date of this Agreement, any
Person becomes a Subsidiary of the Borrower, then the Borrower shall cause such
Person to execute and deliver to the Administrative Agent (a) an Accession
Agreement in the form of Exhibit A hereto and (b) such other documentation as
the Administrative Agent may reasonably request to evidence the due
authorization, execution and delivery of such Accession Agreement by such
Person.










































Subordination Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be signed by their duly authorized officers on the date first set forth
above.


SPRINT NEXTEL CORPORATION
By:
 
 
 
Name:
 
Title:











































Subordination Agreement


EACH OF THE “SUBSIDIARIES” LISTED ON SCHEDULE I ATTACHED HERETO
By:
 
 
 
Name:
 
Title:















































Subordination Agreement
Schedule I


Other Subsidiaries
























































































Subordination Agreement


Acknowledged and Agreed by:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
 
 
 
Name:
 
Title:



























































































Subordination Agreement






EXHIBIT A
FORM OF ACCESSION AGREEMENT
ACCESSION AGREEMENT dated as of ____________________________, _____ is entered
into by [NAME OF NEW SUBSIDIARY], a __________ [corporation/limited liability
company/partnership] (the “Joining Party”), and acknowledged by Sprint Nextel
Corporation (“Sprint Nextel”).
Reference is made to that certain Subordination Agreement dated as of February
[28], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Subordination Agreement”) among Sprint Nextel and the Subsidiaries of
Sprint Nextel parties thereto. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the
Subordination Agreement. This Agreement is an Accession Agreement referred to in
the Subordination Agreement.
Accordingly, the Joining Party hereby acknowledges, agrees and confirms that:
1.By its execution of this Agreement, the Joining Party will be deemed to be a
Subsidiary party to the Subordination Agreement and, from and after the date
hereof, shall have all of the obligations of a “Sprint Party” thereunder as if
it had executed the Subordination Agreement. The Joining Party hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to a “Sprint Party” contained in the Subordination
Agreement.


2.This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


3.This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.














































Accession to Subordination Agreement


IN WITNESS WHEREOF, the Joining Party has caused this Accession Agreement to be
duly executed by its authorized representative, and each of the parties have
caused the same to be accepted by its authorized representative, as of the day
and year first above written.
[NAME OF NEW SUBSIDIARY]




By:     ___________________________________        
Name:
Title:




SPRINT NEXTEL CORPORATION




By:    ___________________________________        
Name:
Title:


Acknowledged by:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: ___________________________________        
Name:
Title:




















































Accession to Subordination Agreement










EXHIBIT D
[Form of Foreign Lender Exemption Statement]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [28], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sprint Nextel Corporation (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16(f)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on U.S. Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]


By: ____________________________________
Name:
Title:


Date: ________ __, 20[  ]










Accession to Subordination Agreement
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of February [28], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sprint Nextel Corporation (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16(f)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with
U.S. Internal Revenue Service Form W-8IMY accompanied by a U.S. Internal Revenue
Service Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By: ____________________________________
Name:
Title:




Date: ________ __, 20[  ]




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [28], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sprint Nextel Corporation (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16(f)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on U.S. Internal Revenue Service Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]


By: ____________________________________
Name:
Title:


Date: ________ __, 20[  ]






[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [28], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sprint Nextel Corporation (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16(f)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended, (the “Code”), (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with U.S. Internal
Revenue Service Form W-8IMY accompanied by a U.S. Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]


By: ____________________________________
Name:
Title:


Date: ________ __, 20[  ]













